 
Exhibit 10.22

EXECUTION COPY








FIVE YEAR
CREDIT AGREEMENT
among
WISCONSIN PUBLIC SERVICE CORPORATION,
as Borrower,
THE LENDERS IDENTIFIED HEREIN,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
WELLS FARGO BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent


JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agent


UBS SECURITIES LLC,
as Co-Documentation Agent


CITIBANK, N.A.,
as Administrative Agent


and


CITIGROUP GLOBAL MARKETS INC. and U.S. BANK NATIONAL ASSOCIATION,
as Co-Lead Arrangers and Book Managers


DATED AS OF JUNE 2, 2005


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Table of Contents
Page
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS 
1

 
1.1
Definitions 
1

 
1.2
Computation of Time Periods 
12

 
1.3
Accounting Terms 
13

SECTION 2.
LOANS 
13

 
2.1
Revolving Loan Commitment 
13

 
2.2
Method of Borrowing for Revolving Loans 
13

 
2.3
Funding of Revolving Loans 
13

 
2.4
Continuations and Conversions 
14

 
2.5
Minimum Amounts 
15

 
2.6
Reductions of Revolving Loan Commitment 
15

 
2.7
Notes 
15

 
2.8
Swing Line Loans 
15

 
2.9
Letters of Credit 
17

SECTION 3.
PAYMENTS 
23

 
3.1
Interest 
23

 
3.2
Prepayments 
23

 
3.3
Payment in Full at Maturity 
24

 
3.4
Fees 
24

 
3.5
Place and Manner of Payments 
24

 
3.6
Pro Rata Treatment 
25

 
3.7
Computations of Interest and Fees 
25

 
3.8
Sharing of Payments 
26

 
3.9
Evidence of Debt 
26

SECTION 4.
ADDITIONAL PROVISIONS REGARDING LOANS 
27 

 
4.1
Eurodollar Loan Provisions 
27

 
4.2
Capital Adequacy 
29

 
4.3
Compensation 
29

 
4.4
Taxes 
30

 
i

--------------------------------------------------------------------------------


 
 
4.5
Replacement of Lenders 
32

SECTION 5.
CONDITIONS PRECEDENT 
32

 
5.1
Closing Conditions 
32

 
5.2
Conditions to Each Extension of Credit 
34

 
5.3
Conditions to Each Extension of Credit On and After Any Trigger Date 
35

SECTION 6.
REPRESENTATIONS AND WARRANTIES 
35

 
6.1
Organization and Good Standing; Assets 
35

 
6.2
Due Authorization 
36

 
6.3
No Conflicts 
36

 
6.4
Consents 
36

 
6.5
Enforceable Obligations 
36

 
6.6
Financial Condition 
37

 
6.7
No Material Change 
37

 
6.8
No Default 
37

 
6.9
Indebtedness 
37

 
6.10
Litigation 
37

 
6.11
Taxes 
38

 
6.12
Compliance with Law 
38

 
6.13
ERISA. 
38

 
6.14
Use of Proceeds; Margin Stock 
39

 
6.15
Government Regulation 
39

 
6.16
Disclosure 
39

SECTION 7.
AFFIRMATIVE COVENANTS 
40

 
7.1
Information Covenants 
40

 
7.2
Financial Covenant 
42

 
7.3
Preservation of Existence and Franchises 
42

 
7.4
Books and Records 
42

 
7.5
Compliance with Law 
42

 
7.6
Payment of Taxes and Other Indebtedness 
42

 
7.7
Insurance 
42

 
7.8
Use of Proceeds 
43

 
7.9
Audits/Inspections 
43

 
7.10
Restrictive Agreements 
43

 
ii

--------------------------------------------------------------------------------


 
SECTION 8.
NEGATIVE COVENANTS 
43

 
8.1
Nature of Business 
44

 
8.2
Consolidation and Merger 
44

 
8.3
Sale or Lease of Assets 
44

 
8.4
Arm's-Length Transactions 
44

 
8.5
Fiscal Year 
45

 
8.6
Liens 
45

SECTION 9.
EVENTS OF DEFAULT 
46

 
9.1
Events of Default 
46

 
9.2
Acceleration; Remedies 
48

 
9.3
Allocation of Payments After Event of Default 
49

SECTION 10.
AGENCY PROVISIONS 
50

 
10.1
Appointment 
50

 
10.2
Delegation of Duties 
51

 
10.3
Exculpatory Provisions 
51

 
10.4
Reliance on Communications 
51

 
10.5
Notice of Default 
52

 
10.6
Non-Reliance on Agent and Other Lenders 
52

 
10.7
Indemnification 
53

 
10.8
Agent in Its Individual Capacity 
53

 
10.9
Successor Agent 
53

SECTION 11.
MISCELLANEOUS 
54

 
11.1
Notices 
54

 
11.2
Right of Set-Off 
55

 
11.3
Benefit of Agreement 
55

 
11.4
No Waiver; Remedies Cumulative 
58

 
11.5
Payment of Expenses, etc. 
58

 
11.6
Amendments, Waivers and Consents 
59

 
11.7
Counterparts/Telecopy 
60

 
11.8
Headings 
60

 
11.9
Defaulting Lender 
60

11.10  
Survival of Indemnification and Representations and Warranties 
60

11.11  
Confidentiality 
61

 
iii

--------------------------------------------------------------------------------


 
11.12  
Governing Law; Venue 
61

11.13  
Waiver of Jury Trial; Waiver of Consequential Damages 
61

11.14  
Time 
62

11.15  
Severability 
62

11.16  
Assurances 
62

11.17  
USA Patriot Act Notification 
62

11.18  
Entirety 
62



SCHEDULES
 
Schedule 1.1                                            Commitment Percentages
Schedule 6.1(c)                                       Subsidiaries
Schedule 8.3                                            Asset Sales
Schedule 8.6                                            Existing Liens
Schedule 11.1                                          Notices


EXHIBITS
 
Exhibit 2.2                                            Form of Notice of
Borrowing
Exhibit 2.4                                            Form of Notice of
Continuation/Conversion
Exhibit 2.7                                            Form of Revolving Loan
Note
Exhibit 7.1(c)                                       Form of Officer's
Certificate
Exhibit 11.3                                         Form of Assignment
Agreement

iv

--------------------------------------------------------------------------------



FIVE YEAR
CREDIT AGREEMENT
 
THIS FIVE YEAR CREDIT AGREEMENT (this "Credit Agreement"), dated as of June 2,
2005, is entered into among WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin
corporation (the "Borrower"), the Lenders (as defined herein), CITIGROUP GLOBAL
MARKETS INC. and U.S. BANK NATIONAL ASSOCIATION, as Co-Lead Arrangers and Book
Managers, U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, WELLS FARGO BANK
NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A. and UBS SECURITIES LLC, as
Co-Documentation Agents, and CITIBANK, N.A., as administrative agent for the
Lenders (in such capacity, the "Agent").
 
RECITALS
 
WHEREAS,the Borrower has requested that the Lenders provide a $115 million Five
Year revolving credit facility to the Borrower for the purposes set forth
herein; and.
 
WHEREAS,the Lenders have agreed to provide such Five Year revolving credit
facility on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
Section 1.  DEFINITIONS AND ACCOUNTING TERMS
 
1.1  Definitions.
 
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires.  Defined terms herein shall include in
the singular number the plural and in the plural the singular:
 
"2004 Credit Agreement" means the 364-Day Credit Agreement dated as of August 6,
2004, among the Borrower, the financial institutions identified as lenders
therein, Wells Fargo Bank, N.A., as Syndication Agent, Citibank, N.A.,
J.P.Morgan Chase Bank and UBS AG, Stamford Branch, as co-documentation agents,
and U.S. Bank National Association, as lead arranger, book manager and as agent
for the lenders thereunder.
 
"Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable
Percentage.
 
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person.  A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

1

--------------------------------------------------------------------------------



"Agent" means Citibank, N.A. and any successors and assigns in such capacity.
 
"Aggregate Commitments" means, collectively, the Revolving Loan Commitment of
each Lender.
 
"Applicable Percentage" means, at any time, the appropriate applicable
percentages corresponding to the Borrower's Credit Ratings in effect as of the
most recent Calculation Date, as shown below:
 
Pricing Level
Borrower's Credit Rating
Applicable Percentage for Eurodollar Loans
Applicable Percentage for Revolving Fees
Applicable Percentage for Letter of Credit Fees
         
I.
AA-1+ from S&P or
Aa3 from Moody's
0.135%
0.065%
0.135%
         
II.
A+ from S&P or A1 from Moody's
0.175%
0.075%
0.175%
         
III.
A from S&P or
A2 from Moody's
0.210%
0.090%
0.210%
         
IV.
A- from S&P
or A3 from Moody's
0.300%
0.100%
0.300%
         
V.
BBB+ from S&P or
Baa1 from Moody's
0.350%
0.125%
0.350%
         
VI.
<BBB from S&P or
Baa2 from Moody's
0.475%
0.150%
0.475%
 
or

Unrated by S&P
or Moody's
     

 
The Applicable Percentage for Eurodollar Loans, the Revolving Fees and the
Letter of Credit Fees shall, in each case, be determined and adjusted on the
date (each a "Calculation Date") five Business Days after the date there is a
change in the Borrower's Credit Rating.  Each determination of the Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Percentage shall be
applicable to all existing Eurodollar Loans as well as any new Eurodollar Loans
made.
 
In the event that the Credit Ratings of S&P and Moody's do not correspond to the
same Pricing Level, then the higher of the two ratings shall determine the
Pricing Level, except that if the Credit Ratings differ by more than one Pricing
Level, the Pricing Level that is one Pricing Level higher than the Pricing Level
corresponding to the lower of such ratings shall determine the Pricing Level.

2

--------------------------------------------------------------------------------



The Borrower shall promptly deliver to the Agent, at the address set forth on
Schedule 11.1, information regarding any change in the Borrower's Credit Rating,
as determined by S&P and Moody's, that would change the existing Pricing Level
pursuant to the preceding paragraph.
 
"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
"Base Rate" means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the Prime
Rate in effect on such day.  If for any reason the Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable after due inquiry to ascertain the Federal Funds Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.
 
"Base Rate Loan" means a Revolving Loan which bears interest based on the Base
Rate.
 
"Borrower" means Wisconsin Public Service Corporation, a Wisconsin corporation.
 
"Borrower Obligations" means, without duplication, all of the obligations of the
Borrower to the Lenders and the Agent, whenever arising, under this Credit
Agreement, the Notes or any of the other Credit Documents.
 
"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Milwaukee, Wisconsin and New York, New York;
provided that in the case of Eurodollar Loans, such day is also a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.
 
"Capitalization" means the sum of (a) Total Funded Debt plus (b) Net Worth.
 
"Change of Control" means any of the following events: (a) any "person" or
"group" (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has
become, directly or indirectly, the "beneficial owner" (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person shall be deemed to
have "beneficial ownership" of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 30% or more of the
voting power of the Voting Stock of the Parent on a fully-diluted basis, after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of the Parent (whether or not such securities are
then currently convertible or exercisable), (b) during any period of two
consecutive calendar years, individuals who at the beginning of such period

3

--------------------------------------------------------------------------------



constituted the board of directors of the Parent cease for any reason to
constitute a majority of the directors of the Parent then in office unless (i)
such new directors were elected or nominated by a majority of the directors of
the Parent who constituted the board of directors of the Parent at the beginning
of such period or (ii) the reason for such directors failing to constitute a
majority is a result of retirement by directors due to age, death or disability,
or (c) the failure of the Parent to own 100% of the common stock of the
Borrower.
 
"Closing Date" means the date hereof.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 
"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender's name on Schedule 1.1 attached
hereto, as such percentage may be modified by assignment in accordance with the
terms of this Credit Agreement or by reductions in the Revolving Loan Commitment
pursuant to Section 2.6 hereof.
 
"Confidential Information" means information furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with this Agreement, but does
not include any such information that (a) is or becomes generally available to
the public, (b) was available to the Agent or any Lender on a nonconfidential
basis prior to its disclosure to the Agent or such Lender by the Borrower or any
of its Subsidiaries or (c) is or becomes available to the Agent or such Lender
on a nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries.
 
"Credit Documents" means this Credit Agreement, the Notes, the LOC Documents and
all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.
 
"Credit Ratings" means, as of any date, the rating that has been most recently
announced by either S&P or Moody's, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower or,
if no such debt of the Company is then outstanding, the corporate credit rating
most recently announced by either S&P or Moody's, as the case may be.
 
"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the term of this Credit Agreement,
(b) has failed to pay to the Agent or any Lender an amount owed by such Lender
pursuant to the terms of this Credit Agreement or (c) has been deemed insolvent
or has become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.
 
"Dollars" and "$" means dollars in lawful currency of the United States of
America.

4

--------------------------------------------------------------------------------



"Effective Date" means the date on which the conditions set forth in Section 5.1
shall have been fulfilled (or waived in the sole discretion of the Lenders) and
on which the initial Extension of Credit shall have been made.
 
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person approved by the Agent and the Borrower (such approval not
to be unreasonably withheld or delayed); provided that (i) the Borrower's
consent is not required during the existence and continuation of an Event of
Default, and (ii) neither the Borrower nor an Affiliate of the Borrower shall
qualify as an Eligible Assignee.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.
 
"ERISA Affiliate" means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Borrower or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.
 
"Eurodollar Loan" means a Revolving Loan bearing interest at the Adjusted
Eurodollar Rate.
 
"Eurodollar Rate" means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:
 
 
"Eurodollar Rate" =
 London Interbank Offered Rate     

 
1 - Eurodollar Reserve Percentage

 
"Eurodollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities, as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not a Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time.  Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefit of
credits or proration, exceptions or offsets that may be available from time to
time to a Lender.  The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.
 
"Event of Default" has the meaning specified in Section 9.1.

5

--------------------------------------------------------------------------------



"Extension of Credit" means, as to any Lender, (i) the making of a Loan by such
Lender (or a participation therein by a Lender) and (ii) the issuance of a
Letter of Credit by the Agent (and the participation therein by the Lenders).
 
"Fee Letter" means that certain letter agreement, dated as of __________, 2005
between the Agent and the Borrower, as amended, modified, supplemented or
replaced from time to time.
 
"Federal Funds Rate" means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Agent on such
day on such transactions as determined by the Agent.
 
"First Mortgage Indentures" means (a) that certain First Mortgage and Deed of
Trust dated as of January 1, 1941, from Wisconsin Public Service Corporation to
U.S. Bank National Association (successor to First Wisconsin Trust Company), as
trustee, as heretofore or hereafter amended, modified and supplemented and any
substitute or replacement mortgage indenture, (b) that certain Indenture dated
as of December 1, 1998, between Wisconsin Public Service Corporation and U.S.
Bank National Association (successor to Firstar Bank Milwaukee, N.A.), as
trustee, as heretofore or hereafter amended, modified and supplemented and any
substitute or replacement mortgage indenture, and (c) that certain Indenture of
Mortgage dated May 1, 1947, from Upper Peninsula Power Company to U.S. Bank
National Association (successor to City National Bank and Trust Company of
Chicago), as trustee, as heretofore or hereafter amended, modified and
supplemented and any substitute or replacement mortgage indenture.
 
"Funded Debt" of any Person means, without duplication, the sum of (a) all
Indebtedness of such Person for borrowed money, except to the extent such
Indebtedness is "non-recourse" to such Person or recourse for payment of such
Indebtedness is limited to specific assets of such Person (whether or not
included on a consolidated balance sheet of such Person), (b) the principal
portion of all obligations of such Person under capital lease obligations, (c)
all obligations, contingent or otherwise, relative to the face amount of all
letters of credit issued to support Indebtedness of the kinds referred to in
clauses (a) and (b) above, (d) all Guaranty Obligations of such Person with
respect to Indebtedness and obligations of the type described in clauses (a)
through (c) hereof of another Person; provided that such Guaranty Obligations
are required to be reported as liabilities on a balance sheet of such Person
prepared in accordance with GAAP (and without duplication of any liability
already appearing as a liability on such balance sheet); and further provided
that, in the event a Guaranty Obligation is limited as to dollar amount, such
Guaranty Obligation shall not exceed such limitation, and (e) all Indebtedness
and obligations of the type described in clauses (a), (b), and (c) hereof of
another Person, secured by a Lien on any property of such Person whether or not
such Indebtedness or obligations has been assumed by such
Person.  Notwithstanding the foregoing, Funded Debt

6

--------------------------------------------------------------------------------



shall not include trust preferred securities, if any, shall not include interest
on Indebtedness that is accrued in the ordinary course of business and shall not
include intercompany Indebtedness.
 
"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
 
"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Funded Debt
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Funded Debt, or (b) to advance or provide funds or other support for
the payment or purchase of such Funded Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made; provided that, in the event a Guaranty
Obligation is limited as to dollar amount, such Guaranty Obligation shall not
exceed such limitation.
 
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person (other than trade payables), (e)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guaranty Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, (h) all obligations of such Person to repurchase any
securities which repurchase obligation is related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (i) the net obligations of such Person in respect
of interest rate protection agreements, foreign currency exchange agreements,
Permitted Energy Transactions or other interest or exchange rate hedging
arrangements, and (j) the maximum amount of all outstanding performance and
standby letters of credit issued or bankers' acceptance facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed).  The Indebtedness of any

7

--------------------------------------------------------------------------------



Person shall include the recourse Indebtedness of any partnership or
unincorporated joint venture and for which such Person is legally obligated.
 
"Interest Payment Date" means (a) as to Base Rate Loans, monthly in arrears on
the first day of each fiscal month of the Borrower and the Maturity Date and (b)
as to Eurodollar Loans, the last day of each applicable Interest Period and the
Maturity Date and, in addition, where the applicable Interest Period for a
Eurodollar Loan is greater than three months, then also on the last day of each
fiscal quarter of the Borrower during such Interest Period.  If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, except that in the
case of Eurodollar Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding day.
 
"Interest Period" means, as to Eurodollar Loans, a period of one, two, three or,
subject to availability, six months duration, as the Borrower may elect,
commencing, in each case, on the date of the borrowing (including continuations
and conversions of Eurodollar Loans); provided, however, (a) if any Interest
Period would end on a day which is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day (except that where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (b) no Interest Period shall extend beyond
the Maturity Date and (c) with respect to Eurodollar Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.
 
"Issuing Bank" means U.S. Bank National Association.
 
"Lender" means any of the Persons identified as a "Lender" on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
 
"Letter of Credit Obligations" means the stated amount of all outstanding
Letters of Credit plus, without duplication, any unpaid reimbursement
obligations of the Borrower under the Letters of Credit.
 
"Letters of Credit" is defined in Section 2.9.
 
"Leverage Ratio" means, with respect to the Borrower and its Subsidiaries at any
date of determination, the ratio of (a) Total Funded Debt to, (b)
Capitalization, in each case calculated in accordance with GAAP.
 
"Lien" means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
unterminated financing or similar statement or notice filed under the Uniform
Commercial Code as adopted and in effect in the relevant jurisdiction or other
similar recording or notice statute, and any lease in the nature thereof).  The
term "Lien" shall not include statutory priorities or financing statements filed
in connection with operating leases or

8

--------------------------------------------------------------------------------



sales of accounts owed by customers for energy provided or to be provided
outside the normal franchise service area of the Borrower.
 
"Loans" means the Revolving Loans and the Swing Line Loans.
 
"LOC Documents" means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.
 
"London Interbank Offered Rate" means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, (a) the rate per annum equal to the rate
determined by the Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(b)            if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service is not available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or
 
(c)            if the rates referenced in the preceding subsections (a) and (b)
are not available, the rate of interest per annum determined by the Agent as the
rate of interest at which deposits in Dollars, in the approximate amount of the
Loan to be made or continued as, or converted into, a Eurodollar loan by
Citibank, N.A. and having a maturity comparable to such Interest Period, would
be offered to major banks in the London interbank market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period rounded upwards to the next 1/100th of 1%.
 
"Material Adverse Effect" means a material adverse effect on (a) the operations,
financial condition or business of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of the Borrower to perform its obligations under this
Credit Agreement or (c) the validity or enforceability of this Credit Agreement,
any of the other Credit Documents, or the rights and remedies of the Lenders
hereunder or thereunder; provided that matters disclosed in writing to the
Lenders prior to the Closing Date shall not be deemed to cause a Material
Adverse Effect.
 
"Maturity Date" means the earliest to occur of (a) any Trigger Date, if the
Borrower has not received all authorizations or approvals of Governmental
Authorities required to be obtained in order for the term of this Agreement to
extend past such date, (b) June 2, 2010

9

--------------------------------------------------------------------------------



and (c) the date of termination or reduction in whole of the Commitments
pursuant to section 2.6 or 9.2.
 
"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
 
"Multiple Employer Plan" means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.
 
"Net Worth" means, as of any date, the shareholders' equity or net worth of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.
 
"Notes" means the Revolving Loan Notes.
 
"Notice of Borrowing" means a request by the Borrower for a Revolving Loan in
the form of Exhibit 2.2.
 
"Notice of Continuation/Conversion" means a request by the Borrower for the
continuation or conversion of a Revolving Loan in the form of Exhibit 2.4.
 
"Participation Interest" means the Extension of Credit by a Lender by way of a
purchase of a participation in any Loans as provided in Section 3.8.
 
"Parent" means WPS Resources Corporation, a Wisconsin corporation and its
successor and assigns.
 
"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
"Permitted Energy Transactions" means commodity sale, purchase or option
agreements or other commodity transactions or purchase or sale of weather
derivatives entered into by the Borrower or any Principal Subsidiary in the
ordinary course of the energy or energy related industry for non-speculative
purposes relating to the purchase or sale of electric power, electric power
transmission capacity, natural gas, natural gas transportation capacity, natural
gas storage, generation spark spreads, heating oil, crude oil, propane, coal or
currency.
 
"Person" means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.
 
"Plan" means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an "employer" within the meaning of Section 3(5)
of ERISA.

10

--------------------------------------------------------------------------------



"Prime Rate" means the per annum rate of interest established from time to time
by the Agent at its principal office in New York, New York (or such other
principal office as communicated by the Agent to the Borrower and the Lenders)
as its base rate.  Any change in the interest rate resulting from a change in
the Prime Rate shall become effective as of 12:01 a.m. (New York City time) of
the Business Day on which each change in the Prime Rate is announced by the
Agent.  The Prime Rate is a reference rate used by the Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit to any debtor.
 
"Principal Subsidiary" means any Subsidiary, whether owned directly or
indirectly by the Borrower, which, with respect to the Borrower and its
Subsidiaries taken as a whole, represents at least twenty percent (20%) of the
Borrower's consolidated assets or the Borrower's consolidated net income (or
loss), as shown on the most recent financial statements delivered to the Agent
pursuant to Section 7.1 below.
 
"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
 
"Required Lenders" means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 51% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time.  For purposes of the preceding sentence,
the term "Credit Exposure" as applied to each Lender shall mean (a) at any time
prior to the termination of the Revolving Loan Commitment, the Commitment
Percentage of such Lender multiplied by the Revolving Loan Commitment and (b) at
any time after the termination of the Revolving Loan Commitment, the principal
balance of the outstanding Loans of such Lender plus the Commitment Percentage
of such Lender multiplied by the Letter of Credit Obligations.
 
"Revolving Loan Commitment" means, collectively, ONE HUNDRED FIFTEEN MILLION
DOLLARS ($115,000,000), subject to amendment pursuant to Section 2.6, and with
respect to each Lender, shall mean such amount multiplied by such Lender's
Commitment Percentage.
 
"Revolving Loan Notes" means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans and substantially in the form of
Exhibit 2.7, as such promissory notes may be amended, modified, supplemented or
replaced from time to time.
 
"Revolving Loans" means the loans made by the Lenders to the Borrower pursuant
to Section 2.1.
 
"S&P" means Standard & Poor's, a division of The McGraw Hill Companies, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.
 
"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

11

--------------------------------------------------------------------------------



"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.
 
"Swing Line Lender" means U.S. Bank National Association.
 
"Swing Line Loan" means a loan made by the Swing Line Lender to the Borrower
under Section 2.8.
 
"Swing Line Sublimit" means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate Revolving Loan Commitment.  The Swing Line Sublimit is part
of, and not in addition to, the aggregate Revolving Loan Commitment.
 
"Termination Event" means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan.
 
"Total Assets" means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly or annual audited consolidated balance sheet, as
determined in accordance with GAAP.
 
"Total Funded Debt" means all Funded Debt of the Borrower and its Subsidiaries,
without duplication, on a consolidated basis, as determined in accordance with
GAAP.
 
"Trigger Date" means (i) June 1, 2006, (ii) May 31, 2007, (iii) May 30, 2008 and
(iv) May 29, 2009.
 
"Voting Stock" means all classes of the capital stock (or other voting
interests) of a Person then outstanding and normally entitled to vote in the
election of directors.
 
1.2  Computation of Time Periods.
 
For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."  References in this Credit Agreement to "Articles", "Sections",
"Schedules" or "Exhibits" shall be

12

--------------------------------------------------------------------------------



to Articles, Sections, Schedules or Exhibits of or to this Credit Agreement
unless otherwise specifically provided.
 
1.3  Accounting Terms.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied in a manner consistent with those
used in preparing the financial statements referred to in Section 5.1(d).  In
the event that any changes occur in GAAP after the date of this Agreement and
such changes result in a material variation in the method of calculation of
financial covenants or other terms of this Agreement, then the Borrower, the
Agent and the Lenders agree to amend such provisions of this Agreement so as to
equitably reflect such changes in order that the criteria for evaluating the
Borrower's financial condition will be the same after such changes as if such
changes had not occurred.
 
Section 2.  LOANS
 
2.1  Revolving Loan Commitment.
 
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans to the Borrower in Dollars, at any time and from
time to time, during the period from the Effective Date to the Maturity Date
(each a "Revolving Loan" and collectively the "Revolving Loans"); provided,
however, that (i) the sum of the aggregate amount of Revolving Loans outstanding
plus the aggregate amount of Swing Line Loans outstanding shall not exceed the
amount of the Revolving Loan Commitment minus the Letter of Credit Obligations
and (ii) with respect to each individual Lender, the Lender's pro rata share of
outstanding Revolving Loans plus such Lender's Commitment Percentage of
outstanding Swing Line Loans shall not exceed such Lender's Commitment
Percentage of the amount of the Revolving Loan Commitment minus the Letter of
Credit Obligations.  Subject to the terms of this Credit Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans.
 
2.2  Method of Borrowing for Revolving Loans.
 
By no later than noon (New York City time) (a) on the date of the requested
borrowing of Revolving Loans that will be Base Rate Loans or (b) two Business
Days prior to the date of the requested borrowing of Revolving Loans that will
be Eurodollar Loans, the Borrower shall submit a written Notice of Borrowing in
the form of Exhibit 2.2 to the Agent setting forth (i) the amount requested,
(ii) whether such Revolving Loans shall accrue interest at the Base Rate or the
Adjusted Eurodollar Rate, (iii) with respect to Revolving Loans that will be
Eurodollar Loans, the Interest Period applicable thereto and (iv) certification
that the Borrower has complied in all respects with Section 5.2.
 
2.3  Funding of Revolving Loans.
 
Upon receipt of a Notice of Borrowing, the Agent shall promptly inform the
Lenders as to the terms thereof.  Each such Lender shall make its Commitment
Percentage of the requested Revolving Loans available to the Agent by 2:00 p.m.
(New York City time) on the

13

--------------------------------------------------------------------------------



date specified in the Notice of Borrowing by deposit, in Dollars, of immediately
available funds at the principal offices of the Agent in New York, New York or
at such other address as the Agent may designate in writing.  The amount of the
requested Revolving Loans will then be made available to the Borrower by the
Agent by crediting the account of the Borrower on the books of such office of
the Agent, to the extent the amount of such Revolving Loans are made available
to the Agent.
 
No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Revolving Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder.  Unless the Agent shall have been
notified by any Lender prior to the date of any such Revolving Loan that such
Lender does not intend to make available to the Agent its portion of the
Revolving Loans to be made on such date, the Agent may assume that such Lender
has made such amount available to the Agent on the date of such Revolving Loans,
and the Agent in reliance upon such assumption, may (in its sole discretion but
without any obligation to do so) make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Agent, the Agent shall be able to recover such corresponding amount from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Agent's demand therefor, the Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the Agent.  The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Revolving Loan pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate.
 
2.4  Continuations and Conversions.
 
The Borrower shall have the option, on any Business Day, to continue existing
Eurodollar Loans for a subsequent Interest Period, to convert Base Rate Loans
into Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans;
provided, however, that (a) each such continuation or conversion must be
requested by the Borrower pursuant to a Notice of Continuation/Conversion, in
the form of Exhibit 2.4, in compliance with the terms set forth below, (b)
except as provided in Section 4.1, Eurodollar Loans may only be continued or
converted into Base Rate Loans on the last day of the Interest Period applicable
hereto, (c) Eurodollar Loans may not be continued nor may Base Rate Loans be
converted into Eurodollar Loans during the existence and continuation of a
Default or Event of Default and (d) any request to extend a Eurodollar Loan that
fails to comply with the terms hereof or any failure to request an extension of
a Eurodollar Loan that fails to comply with the terms hereof or any failure to
request an extension of a Eurodollar Loan at the end of an Interest Period shall
constitute a conversion to a Base Rate Loan on the last day of the applicable
Interest Period.  Each continuation or conversion must be requested by the
Borrower no later than noon (New York City time)  (i) on the date for a
requested conversion of a Eurodollar Loan to a Base Rate Loan or (ii) two
Business Days prior to the date for a requested continuation of a Eurodollar
Loan or conversion of a Base Rate Loan to a Eurodollar Loan, in each case
pursuant to a written Notice of Continuation/Conversion submitted to the Agent
which shall set forth (A) whether the Borrower wishes to continue or convert
such Loans and (B) if the request is to continue a

14

--------------------------------------------------------------------------------



Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan, the Interest
Period applicable thereto.
 
The Borrower hereby authorizes the Lenders and the Agent to extend, convert or
continue Eurodollar Loans or Base Rate Loans, effect selection of Eurodollar
Loans or Base Rate Loans and to transfer funds based in each case on telephonic
notices made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of the Borrower.  The Borrower agrees to deliver
promptly to the Agent a written confirmation, if such confirmation is requested
by the Agent or any Lender, of each telephonic notice signed by the chief
financial officer, treasurer, secretary or assistant treasurer of the
Borrower.  If the written confirmation differs in any material respect from the
action taken by the Agent and the Lenders, the records of the Agent and the
Lenders shall govern absent manifest error.
 
2.5  Minimum Amounts.
 
Each request for a Revolving Loan or a conversion or continuation hereunder
shall be subject to the following requirements: (a) each Eurodollar Loan shall
be in a minimum of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$1,000,000 (and in integral multiples of $250,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than twelve Eurodollar
Loans shall be outstanding hereunder at any one time.  For the purposes of this
Section, all Eurodollar Loans with the same Interest Periods that begin and end
on the same date shall be considered as one Eurodollar Loan, but Eurodollar
Loans with different Interest Periods, even if they begin on the same date,
shall be considered separate Eurodollar Loans.
 
2.6  Reductions of Revolving Loan Commitment.
 
Upon at least five Business Days' notice, the Borrower shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving
Loan Commitment at any time and from time to time; provided that (a) each
partial reduction shall be in an aggregate amount at least equal to $10,000,000
and in integral multiples of $1,000,000 above such amount and (b) no reduction
shall be made which would reduce the Revolving Loan Commitment to an amount less
than the then outstanding Loans plus the Letter of Credit Obligations.  Any
reduction in (or termination of) the Revolving Loan Commitment shall be
permanent and may not be reinstated.
 
2.7  Notes.
 
The Revolving Loans made by the Lenders shall be evidenced by a duly executed
promissory note of the Borrower payable to each Lender in substantially the form
of Exhibit 2.7 (the "Revolving Loan Notes") and in a principal amount equal to
the amount of such Lender's Commitment Percentage of the Revolving Loan
Commitment as originally in effect.
 
2.8  Swing Line Loans.
 
(a) Subject to the terms and conditions set forth herein, during the period from
the Effective Date to the Maturity Date, Swing Line Lender agrees to make Swing
Line Loans to the
 

15

--------------------------------------------------------------------------------



Borrower as the Borrower may from time to time request for the purposes
permitted hereby; provided, however, that (i) the aggregate amount of Swing Line
Loans outstanding shall not exceed the Swing Line Sublimit, (ii) Swing Line
Lender's pro rata share of the aggregate amount of Revolving Loans outstanding
plus the aggregate amount of Swing Line Loans outstanding shall not exceed such
Lender's Commitment Percentage of the amount of the Revolving Loan Commitment
minus the Letter of Credit Obligations, and (iii) the sum of all Loans
outstanding shall not exceed the amount of the Revolving Loan Commitment minus
the Letter of Credit Obligations.  This is a revolving credit and, subject to
the foregoing and the other terms and conditions hereof, the Borrower may
borrow, prepay and reborrow Swing Line Loans as set forth herein without premium
or penalty; provided, however, that Swing Line Lender may terminate or suspend
the Swing Line at any time in its sole discretion upon notice to the
Borrower.  Each Swing Line Loan shall bear interest at a rate equal to the rate
applicable to Base Rate Loans or at a rate quoted by the Agent and agreed to by
the Borrower.
 
(b) Unless notified to the contrary by Swing Line Lender, the Borrower may
irrevocably request a Swing Line Loan upon notice to Swing Line Lender.  There
is no minimum borrowing amount for a Swing Line Loan.  Each such request for a
Swing Line Loan shall constitute a representation and warranty by the Borrower
that the conditions set forth in Section 5.2 are satisfied.  Promptly after
receipt of such request, Swing Line Lender shall obtain telephonic verification
from the Agent that such Swing Line Loan is permitted hereunder.  Upon receiving
such verification, Swing Line Lender shall make such Swing Line Loan available
to the Borrower.  Without the consent of the Required Lenders and Swing Line
Lender, no Swing Line Loan shall be made during the continuation of a Default or
Event of Default.  Upon the making of each Swing Line Loan, each Lender shall be
deemed to have purchased from Swing Line Lender a risk participation therein in
an amount equal to that Lender's Commitment Percentage times the amount of the
Swing Line Loan.
 
(c) Each Swing Line Loan shall bear interest at a fluctuating rate per annum
equal to the rate of interest payable on Base Rate Loans or at the rate quoted
by the Agent and agreed to by the Borrower and interest shall be payable upon
demand of Swing Line Lender, on the last day of each month and on the Maturity
Date.  Swing Line Lender shall be responsible for invoicing the Borrower (or
notifying the Agent to so invoice the Borrower) for such interest.  The interest
payable on Swing Line Loans is solely for the account of Swing Line Lender,
except following any funding of a risk participation under clause (f) below.
 
(d) The Borrower shall repay each Swing Line Loan on the earliest of (i) upon
demand made by Swing Line Lender and (ii) the Maturity Date.  The Borrower shall
repay the principal amount of each Swing Line Loan by payment directly to Swing
Line Lender or by Swing Line Lender debiting the Borrower's deposit account at
Swing Line Lender not later than 10:00 a.m. (New York City time) for payments
hereunder.  If the conditions precedent set forth in Section 5.2 can be
satisfied, the Borrower may request a Revolving Loan to repay Swing Line Lender,
or, failing to make such request, the Borrower shall be deemed to have requested
a Revolving Loan of Base Rate Loans on such payment date pursuant to subsection
(f) below. Swing Line Lender shall promptly notify the Agent of each Swing Line
Loan and each payment thereof.
 

16

--------------------------------------------------------------------------------



(e) If the Borrower fails to timely make any principal or interest payment on
any Swing Line Loan, Swing Line Lender shall notify the Agent of such fact and
the unpaid amount.  The Agent shall promptly notify each Lender of its pro rata
share of such amount by 11:00 a.m. (New York City time).  Each Lender shall make
funds in an amount equal to its pro rata share of such amount available to the
Agent at the Agent's payment office not later than the 2:00 p.m. (New York City
time) for payments hereunder on the same Business Day.  The obligation of each
Lender to make such payment shall be absolute and unconditional and shall not be
affected by the occurrence of an Event of Default or any other occurrence or
event.  Any such payment shall not relieve or otherwise impair the obligation of
the Borrower to repay the Swing Line Lender for any amount of Swing Line Loans,
together with interest as provided herein.
 
(f) If the conditions precedent set forth in Section 5.2 can be satisfied on any
date the Borrower is obligated to, but fails to, repay a Swing Line Loan, the
funding by Lenders pursuant to the previous subsection shall be deemed to be a
borrowing of Base Rate Loans (without regard to the minimum amount therefor)
deemed requested by the Borrower.  If the conditions precedent set forth in
Section 5.2 cannot be satisfied on the date the Borrower is obligated to make,
but fails to make, such payment, the funding by Lenders pursuant to the previous
subsection shall be deemed to be a funding by each Lender of its participation
in such Swing Line Loan, and each Lender making such funding shall thereupon
acquire a pro rata participation, to the extent of its payment, in the claim of
Swing Line Lender against the Borrower in respect of such payment and shall
share, in accordance with that pro rata participation, in any payment made by
the Borrower with respect to such claim.  Any amounts made available by a Lender
under its risk participation shall be payable by the Borrower upon demand of the
Agent, and shall bear interest at a rate per annum equal to the Base Rate plus
2% per annum.
 
2.9  Letters of Credit.
 
(a) Issuance.  Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Issuing Bank shall from time to time upon request issue,
and the Lenders shall participate in, letters of credit (the "Letters of
Credit") for the account of the Borrower; provided, however, that (i) the
aggregate amount of Letter of Credit Obligations shall not at any time exceed
$75,000,000, (ii) the sum of the aggregate amount of Letter of Credit
Obligations outstanding plus the aggregate amount of Loans outstanding shall not
exceed the Aggregate Commitment and (iii) with respect to each individual
Lender, the Lender's pro rata share of outstanding Loans plus its pro rata share
of outstanding Letter of Credit Obligations shall not exceed such Lender's
Revolving Loan Commitment.  The Issuing Bank may require the issuance and expiry
date of each Letter of Credit to be a day other than (x) a Saturday or a Sunday
or (y) any other day on which the letter of credit issuing office of the Issuing
Bank is authorized or required by law or executive order to close.  Each Letter
of Credit shall be a standby or documentary letter of credit issued to support
the obligations (including pension or insurance obligations), contingent or
otherwise, of the Borrower or any of its Subsidiaries.  Each Letter of Credit
shall have a stated term not to exceed one year, but may by its terms be
renewable annually upon notice (a "Notice of Renewal") given to the Agent on or
prior to any date for notice of renewal set forth in such Letter of Credit but
in any event at least three Business Days prior to the date of the proposed
renewal of such Letter of Credit and upon fulfillment of the
 

17

--------------------------------------------------------------------------------



applicable conditions set forth in Section 5.2 unless the Agent has notified the
Borrower on or prior to the date for notice of termination set forth in such
Letter of Credit but in any event at least 30 Business Days prior to the date of
automatic renewal of its election not to renew such Letter of Credit (a "Notice
of Termination") and (y) 10 Business Days prior to the Maturity Date; provided
that the terms of each Letter of Credit that is automatically renewable annually
shall (x) require the Agent to give the beneficiary named in such Letter of
Credit notice of any Notice of Termination, (y) permit such beneficiary, upon
receipt of such notice, to draw under such Letter of Credit prior to the date
such Letter of Credit otherwise would have been automatically renewed and
(z) not permit the expiration date (after giving effect to any renewal) of such
Letter of Credit in any event to be extended to a date later than 10 Business
Days before the Maturity Date.  If either a Notice of Renewal is not given by
the Borrower or a Notice of Termination is given by the Agent pursuant to the
immediately preceding sentence, such Letter of Credit shall expire on the date
on which it otherwise would have been automatically renewed; provided, however,
that even in the absence of receipt of a Notice of Renewal the Agent may in its
discretion, unless instructed to the contrary by the Borrower, deem that a
Notice of Renewal had been timely delivered and in such case, a Notice of
Renewal shall be deemed to have been so delivered for all purposes under this
Agreement.  Each Letter of Credit shall comply with the related LOC Documents.
 
(b) Cash Collateral.  In the event that any Letter of Credit remains outstanding
beyond the fifteenth day prior to the Maturity Date, the Borrower shall upon
demand of the Required Lenders (or the Issuing Bank acting with the consent of
the Required Lenders) either (i) pay to the Issuing Bank the sum of the largest
draft which could then or thereafter be drawn under such Letter of Credit, which
sum the Issuing Bank may hold for the account of the Borrower, with interest,
for the purpose of paying any draft presented, with the excess, if any, to be
returned to the Borrower upon termination or expiration of such Letter of Credit
or (ii) deliver a back-up letter of credit to the Issuing Bank securing the
Borrower's reimbursement obligations with respect to such Letter of Credit in
form and substance acceptable to the Required Lenders and from a creditworthy
financial institution acceptable to the Required Lenders.
 
(c) Letter of Credit Fees.
 
(1) Letter of Credit Fees.  In consideration of the issuance of Letters of
Credit hereunder, the Borrower agrees to pay to the Agent for the pro rata
benefit of the Lenders (based on each Lender's Commitment Percentage), a per
annum fee (the "Letter of Credit Fees") equal to the Applicable Percentage on
the average daily maximum amount available to be drawn under all Letters of
Credit.  The Letter of Credit Fees will be payable in arrears on the first
Business Day after the end of each fiscal quarter of the Borrower (as well as on
the Maturity Date) for the immediately preceding fiscal quarter (or portion
thereof), beginning with the first of such dates to occur after the date of this
Agreement.
 
(2) Issuing Bank Letter of Credit Fees.  In addition to the Letter of Credit
Fees payable pursuant to subsection (1) above, the Borrower shall pay to the
Issuing Bank for its own account, without sharing by the other Lenders, a
fronting fee in an amount agreed by the Borrower and the Issuing Bank as a
percentage of the outstanding face amount of each Letter of Credit payable
quarterly in arrears at the same time the
 

18

--------------------------------------------------------------------------------



Letter of Credit Fees are payable plus the customary incidental and/or out of
pocket charges from time to time for its services in connection with the
issuance, amendment, payment, transfer, administration, cancellation and
conversion of, and drawings under, Letters of Credit (collectively, the "Issuing
Bank Letter of Credit Fees").
 
(d) Notice and Reports.  The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Bank and the Agent at least two Business Days
prior to the requested date of issuance unless otherwise agreed to between the
Borrower, the Issuing Bank and the Agent.  The Agent will, at least monthly and
more frequently upon request, provide to the Lenders a detailed report
specifying the Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of the
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, and the expiry date as well as any payments or
expirations which may have occurred.
 
(e) Participations.  Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the Issuing
Bank in such Letter of Credit and each LOC Document related thereto and the
rights and obligations arising thereunder and any collateral relating thereto,
in each case in an amount equal to its Commitment Percentage of the obligations
under such Letter of Credit, and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Bank therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit.  Without
limiting the scope and nature of each Lender's participation in any Letter of
Credit, to the extent that the Issuing Bank has not been reimbursed as required
hereunder or under any such Letter of Credit, each such Lender shall pay to the
Issuing Bank its Commitment Percentage of such unreimbursed drawing in same day
funds on the day of notification by the Issuing Bank of an unreimbursed drawing
pursuant to the provisions of subsection (f) hereof.  The obligation of each
Lender to so reimburse the Issuing Bank shall be absolute and unconditional and
shall not be affected by the occurrence of a Default, an Event of Default or any
other occurrence or event.  Any such reimbursement shall not relieve or
otherwise impair the obligation of the Borrower to reimburse the Issuing Bank
under any Letter of Credit, together with interest as hereinafter provided.
 
(f) Reimbursement.  In the event of any drawing under any Letter of Credit, the
Issuing Bank will promptly notify the Borrower and the Agent.  Unless the
Borrower shall immediately notify the Issuing Bank and the Agent of its intent
to otherwise reimburse the Issuing Bank, the Borrower shall be deemed to have
requested a Revolving Loan at the Base Rate in the amount of the drawing as
provided in subsection (g) hereof, the proceeds of which will be used to satisfy
the reimbursement obligations.  The Borrower shall reimburse the Issuing Bank on
the day any drawing under any Letter of Credit is paid either with the proceeds
of a Revolving Loan obtained hereunder or otherwise in same day funds as
provided herein or in the LOC Documents.  If the Borrower shall fail to
reimburse the Issuing Bank as provided hereinabove, the unreimbursed amount of
such drawing shall bear interest at a per annum rate equal to the Base Rate plus
two percent (2%).  The Borrower's reimbursement obligations hereunder shall be
absolute and unconditional under all circumstances (except as expressly set
forth below) irrespective of any rights of set-off, counterclaim or defense to
payment the applicable account party or the Borrower may claim or have against
the Issuing Bank, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including
 

19

--------------------------------------------------------------------------------



without limitation, any defense based on any failure of the applicable account
party or the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Bank will
promptly notify the Agent, who will promptly notify the Lenders of the amount of
any unreimbursed drawing and each Lender shall promptly pay to the Issuing Bank,
in immediately available funds, the amount of such Lender's Commitment
Percentage of such unreimbursed drawing.  Such payment shall be made on the day
such notice is received by such Lender from the Agent if such notice is received
at or before 2:00 p.m., otherwise such payment shall be made at or before 12:00
noon on the Business Day next succeeding the day such notice is received.  If
such Lender does not pay such amount to the Issuing Bank in full upon such
request, such Lender shall, on demand, pay to the Issuing Bank interest on the
unpaid amount during the period from the date the Lender received the notice
regarding the unreimbursed drawing until the Lender pays such amount to the
Issuing Bank in full at a rate per annum equal to, if paid within two Business
Days of the date of drawing, the Federal Funds Rate and thereafter at a rate
equal to the Base Rate.  Each Lender's obligation to make such payment to the
Issuing Bank, and the right of the Issuing Bank to receive the same, shall be
absolute and unconditional, shall not be affected by any circumstance whatsoever
and without regard to the termination of this Credit Agreement or the Revolving
Loan Commitments hereunder, the existence of a Default or Event of Default or
the acceleration of the obligations hereunder and shall be made without any
offset, abatement, withholding or reduction whatsoever.  Simultaneously with the
making of each such payment by a Lender to the Issuing Bank, such Lender shall,
automatically and without any further action on the part of the Issuing Bank or
such Lender, acquire a participation in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to the
Issuing Bank) in the related unreimbursed drawing portion of the Letter of
Credit Obligation and in the interest thereon and in the related LOC Documents,
and shall have a claim against the Borrower with respect thereto.
 
(g) Repayment with Revolving Loans.  On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Agent shall give notice to the Lenders
that a Revolving Loan has been requested or deemed requested in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan comprised
solely of Base Rate Loans (each such borrowing, a "Mandatory Borrowing") shall
be immediately made from all Lenders (without giving effect to any termination
of the Revolving Loan Commitments pursuant to Section 9.1) prorata based on each
Lender's respective Commitment Percentage and the proceeds thereof shall be paid
directly to the Issuing Bank for application to the respective Letter of Credit
Obligations.  Each Lender hereby irrevocably agrees to make such Revolving Loans
upon any such request or deemed request on account of each such Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (i) the amount of Mandatory Borrowing
may not comply with the minimum amount for borrowings of Revolving Loans
otherwise required hereunder, (ii) whether any conditions specified in Article
III are then satisfied, (iii) whether a Default or Event of Default then exists,
(iv) failure of any such request or deemed request for Revolving Loans to be
made by the time otherwise required hereunder, (v) the date of such Mandatory
Borrowing, or (vi) any reduction in or any termination of the Revolving Loan
Commitments.  Such funding of Revolving Loans shall be made on the day notice of
such Mandatory Borrowing is received by each Lender from the Agent if such
notice is received at or before 2:00 p.m., otherwise such payment shall be made
at or before 12:00 noon on the Business Day next succeeding the day such notice
is received.  In the event that any
 
 
20

--------------------------------------------------------------------------------

 
 
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under any applicable bankruptcy law with respect to the Borrower),
then each Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase) its
Commitment Percentage in the outstanding Letter of Credit Obligations; provided,
further, that in the event any Lender shall fail to fund its Commitment
Percentage on the day the Mandatory Borrowing would otherwise have occurred,
then the amount of such Lender's unfunded Commitment Percentage therein shall
bear interest payable to the Issuing Bank upon demand, at the rate equal to, if
paid within two Business Days of such date, the Federal Funds Rate, and
thereafter at a rate equal to the Base Rate.
 
(h) Modification and Extension.  The issuance of any supplement, modification,
amendment, or extension to any Letter of Credit shall, for purposes hereof, be
treated in all respects the same as the issuance of a new Letter of Credit.
 
(i) International Standby Practices.  The Issuing Bank may have the Letters of
Credit be subject to International Standby Practices, as published as of the
date of issue by the International Chamber of Commerce (Publication No. 590 or
the most recent publication, the "ISP 98"), in which case the ISP 98 may be
incorporated therein and deemed in all respects to be a part thereof.
 
(j) Responsibility of Issuing Bank.  It is expressly understood and agreed as
between the Lenders that the obligations of the Issuing Bank hereunder to the
Lenders are only those expressly set forth in this Credit Agreement and that the
Issuing Bank shall be entitled to assume that the conditions precedent set forth
in Section 5 have been satisfied unless it shall have acquired actual knowledge
that any such condition precedent has not been satisfied; provided, however,
that nothing set forth in this Section 2.9 shall be deemed to prejudice the
right of any Lender to recover from the Issuing Bank any amounts made available
by such Lender to the Issuing Bank pursuant to this Section 2.9 in the event
that it is determined by a court of competent jurisdiction that the issuance of
or payment with respect to a Letter of Credit constituted gross negligence or
willful misconduct on the part of the Issuing Bank.
 
(k) Conflict with LOC Documents.  In the event of any conflict between this
Credit Agreement and any LOC Document, this Credit Agreement shall govern.
 
(l) Indemnification of Issuing Bank.
 
(1) In addition to its other obligations under this Credit Agreement, the
Borrower hereby agrees to protect, indemnify, pay and save the Issuing Bank
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable, documented attorneys'
fees) that the Issuing Bank may incur or be subject to as a consequence, direct
or indirect, of (A) the issuance of any Letter of Credit or (B) the failure of
the Issuing Bank to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or governmental authority (all such acts or omissions,
herein called "Government Acts").
 
 
21

--------------------------------------------------------------------------------

 
 
(2) As between the Borrower and the Issuing Bank and the Lenders, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof.  The Issuing Bank and the Lenders shall not be
responsible for (except in the case of (A), (B) and (C) below if the Issuing
Bank has actual knowledge to the contrary):  (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; provided that such document(s)
reasonably appear to conform on their face to the terms of the Letter of Credit,
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; provided that such document(s) reasonably appear to conform
on their face to the terms of the Letter of Credit, (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (E)
errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (G) any consequences
arising from causes beyond the control of the Issuing Bank, including, without
limitation, any Government Acts.  None of the above shall affect, impair, or
prevent the vesting of the Issuing Bank's rights or powers hereunder.
 
(3) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith and not deemed to constitute
gross negligence or willful misconduct, shall not put the Issuing Bank under any
resulting liability to the Borrower.  It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the Issuing Bank against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts.  The
Issuing Bank shall not, in any way, be liable for any failure by the Issuing
Bank or anyone else to pay any drawing under any Letter of credit as a result of
any Government Acts or any other cause beyond the control of the Issuing Bank.
 
(4) Nothing in this subsection (l) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.9.  The obligations of
the Borrower under this subsection (l) shall survive the termination of this
Credit Agreement.  No act or omission of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Bank to enforce any right, power or benefit under this Credit Agreement.
 
(5) Notwithstanding anything to the contrary contained in this subsection (l) or
in any LOC Document, neither the Borrower nor any Lender shall have any
obligation to indemnify the Issuing Bank in respect of any liability incurred by
the
 
 
22

--------------------------------------------------------------------------------

 
 
Issuing Bank arising out of the gross negligence or willful misconduct of the
Issuing Bank, as determined by a court of competent jurisdiction.  Nothing in
this Credit Agreement shall relieve the Issuing Bank of any liability to the
Borrower or any Lender in respect of any action taken by the Issuing Bank which
action constitutes gross negligence or willful misconduct of the Issuing Bank or
a violation of the UCP or Uniform Commercial Code (as applicable), as determined
by a court of competent jurisdiction.
 
(m) Letters of Credit Under the 2004 Credit Agreement.  Upon the Effective Date,
all letters of credit issued or deemed issued by U.S. Bank National Association
under the 2004 Credit Agreement shall automatically be deemed Letters of Credit
issued by the Issuing Bank under this Agreement subject to all of the terms and
conditions hereof including, among other things, that the Lenders will
automatically be deemed to have purchased a participation in such letters of
credit as of the Effective Date and the Borrower shall have the reimbursement
obligations with respect thereto set forth in Section 2.9(f) above.
 
Section 3.  PAYMENTS
 
3.1  Interest.
 
(a) Interest Rate.
 
(i) All Base Rate Loans shall accrue interest at the Base Rate.
 
(ii) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate
applicable to such Eurodollar Loan.
 
(b) Default Rate of Interest.  Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents shall bear interest, payable on demand, at a per annum rate
equal to two percent (2%) plus the rate which would otherwise be applicable (or
if no rate is applicable, then the rate for Revolving Loans that are Base Rate
Loans plus two percent (2%) per annum).
 
(c) Interest Payments.  Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.
 
3.2  Prepayments.
 
(a) Voluntary Prepayments.  The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three Business Days'
prior written notice to the Agent and any prepayment of Eurodollar Loans will be
subject to Section 4.3; and (ii) each such partial prepayment of Loans shall be
in the minimum principal amount of $1,000,000; provided that if less than
$1,000,000 would remain outstanding after such prepayment, such prepayment shall
be in the amount of the entire outstanding principal amount of the
Loans.  Amounts prepaid hereunder shall be applied as the Borrower may elect;
provided that if the Borrower fails to specify a voluntary prepayment then such
prepayment shall be applied as the Agent may direct.  
 
 
23

--------------------------------------------------------------------------------

 
 
All voluntary prepayments shall be applied first to Swing Line Loans, then to
Revolving Loans that are Base Rate Loans, and then to Revolving Loans that are
Eurodollar Loans in direct order of Interest Period maturities.
 
(b) Mandatory Prepayments.  If at any time the amount of Loans outstanding plus
the Letter of Credit Obligations outstanding exceeds the Aggregate Commitment,
the Borrower shall immediately make a principal payment to the Agent in the
manner and in an amount such that the sum of Loans outstanding plus the Letter
of Credit Obligations outstanding is less than or equal to the Aggregate
Commitment.  Any payments made under this Section 3.2(b) shall be subject to
Section 4.3 and shall be applied first to Swing Line Loans, then to Revolving
Loans that are Base Rate Loans, and then to Revolving Loans that are Eurodollar
Loans in direct order of Interest Period maturities.
 
3.3  Payment in Full at Maturity.
 
On the Maturity Date, the entire outstanding principal balance of all Loans and
the Letter of Credit Obligations (to the extent that the Borrower has not
provided cash collateral or provided a back-up letter of credit pursuant to
Section 2.9(b) above), together with accrued but unpaid interest and all other
sums owing under this Credit Agreement, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2.
 
3.4  Fees.
 
(a) Revolving Fees.  In consideration of the Revolving Loan Commitment being
made available by the Lenders hereunder, the Borrower agrees to pay to the
Agent, for the pro rata benefit of each Lender, a fee equal to the Applicable
Percentage for Revolving Fees multiplied by the Revolving Loan Commitment (the
"Revolving Fees").  The accrued Revolving Fees shall be due and payable in
arrears on the first Business Day after the end of each fiscal quarter of the
Borrower (as well as on the Maturity Date and on any date that the Revolving
Loan Commitment is reduced) for the immediately preceding fiscal quarter (or
portion thereof), beginning with the first of such dates to occur after the
Closing Date.
 
(b) Utilization Fees.  At any time the principal amount of outstanding Loans and
outstanding Letter of Credit Obligations hereunder shall exceed an amount equal
to fifty percent (50%) of the Aggregate Commitment, the Borrower shall pay to
the Agent hereunder, for the pro rata benefit of the Lenders, fees
("UtilizationFees") equal to .10% per annum on the principal amount of
outstanding Loans and Letter of Credit Obligations.  The Utilization Fees, if
any, shall be due and payable in arrears on the first Business Day after the end
of each fiscal quarter of the Borrower (as well as the Maturity Date) and any
date of reduction in the Revolving Loan Commitments.
 
(c) Administrative Fees.  The Borrower agrees to pay to the Agent, for its own
account, an annual fee as agreed to between the Borrower and the Agent in the
Fee Letter.
 
3.5  Place and Manner of Payments.
 
All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received without setoff,
deduction or
 
 
24

--------------------------------------------------------------------------------

 
 
counterclaim not later than 2:00 p.m.(New York City time) on the date when due
in Dollars and in immediately available funds by the Agent at its offices in New
York, New York.  The Agent may charge account no. __________ of the Borrower for
principal, interest and fees due hereunder and under the Notes.  Unless the
application of a payment is specifically directed by the Borrower (or if such
application would be inconsistent with the terms hereof), the Agent shall
distribute payments received from the Borrower to the Lenders in such manner as
it reasonably determines in its sole discretion.
 
3.6  Pro Rata Treatment.
 
Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Revolving Fees, each reduction
of the Revolving Loan Commitment, and each conversion or continuation of any
Revolving Loans, shall be allocated pro rata among the Lenders in accordance
with the respective Commitment Percentages; provided that, if any Lender shall
have failed to pay its applicable pro rata share of any Revolving Loan, then any
amount to which such Lender would otherwise be entitled pursuant to this Section
3.6 shall instead be payable to the Agent until the share of such Revolving Loan
not funded by such Lender has been repaid; and provided, further, that in the
event any amount paid to any Lender pursuant to this Section 3.6 is rescinded or
must otherwise be returned by the Agent, each Lender shall, upon the request of
the Agent, repay to the Agent the amount so paid to such Lender, with interest
for the period commencing on the date such payment is returned by the Agent
until the date the Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum.
 
3.7  Computations of Interest and Fees.
 
(a) Except for Base Rate Loans, on which interest shall be computed on the basis
of a 365 or 366 day year as the case may be, all computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a year of 360 days.
 
(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect.  All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the
 
 
25

--------------------------------------------------------------------------------

 
 
amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Loans and not to
the payment of interest, or refunded to the Borrower or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Loans.  The right to demand payment of the Loans
or any other indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand.  All interest paid or agreed to
be paid to the Lenders with respect to the Loans shall, to the extent permitted
by applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.
 
3.8  Sharing of Payments.
 
Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan or any other obligation owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker's lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans and other obligations, in such amounts and with such
other adjustments from time to time, as shall be equitable in order that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement.  Each Lender further agrees that if a
payment to a Lender (which is obtained by such Lender through the exercise of a
right of set-off, banker's lien, counterclaim or otherwise) shall be rescinded
or must otherwise be restored, each Lender which shall have shared the benefit
of such payment shall, by repurchase of a participation theretofore sold, return
its share of that benefit to each Lender whose payment shall have been rescinded
or otherwise restored.  The Borrower agrees that any Lender so purchasing such a
participation may, to the fullest extent permitted by law, exercise all rights
of payment, including set-off, banker's lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Loan or
other obligation in the amount of such participation.  Except as otherwise
expressly provided in this Credit Agreement, if any Lender shall fail to remit
to the Agent or any other Lender an amount payable by such Lender to the Agent
or such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall accrue interest thereon, for each day from
the date such amount is due until the day such amount is paid to the Agent or
such other Lender, at a rate per annum equal to the Federal Funds Rate.  If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 3.8 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 3.8 to share in the benefits of any recovery on such secured claim.

3.9  Evidence of Debt.
 
(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement.  Each
 
 
26

--------------------------------------------------------------------------------

 
 
Lender will make reasonable efforts to maintain the accuracy of its account or
accounts and to promptly update its account or accounts from time to time, as
necessary.
 
(b) The Agent shall maintain the Register pursuant to Section 11.3(c), and a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount, type and Interest Period of each such Loan
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder from or for the account of the Borrower and each
Lender's share thereof.  The Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.
 
(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Agent, subsection (a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
the Loans made by such Lender in accordance with the terms hereof.
 
Section 4.  ADDITIONAL PROVISIONS REGARDING LOANS
 
4.1  Eurodollar Loan Provisions.
 
(a) Unavailability.  In the event that the Agent shall have determined in good
faith (i) that U.S.  dollar deposits in the principal amounts requested with
respect to a Eurodollar Loan are not generally available in the London interbank
Eurodollar market or (ii) that reasonable means do not exist for ascertaining
the Eurodollar Rate, the Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Lenders.  In the event of
any such determination under clauses (i) or (ii) above, until the Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any request by the Borrower for Eurodollar
Loans shall be deemed to be a request for Base Rate Loans, (B) any request by
the Borrower for conversion into or continuation of Eurodollar Loans shall be
deemed to be a request for conversion into or continuation of Base Rate Loans
and (C) any Loans that were to be converted or continued as Eurodollar Loans on
the first day of an Interest Period shall be converted to or continued as Base
Rate Loans.
 
(b) Change in Legality.  Notwithstanding any other provision herein, if any
change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrower and to the Agent,
such Lender may:
 
(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any
 
 
27

--------------------------------------------------------------------------------

 
 
request by the Borrower for, or for conversion into or continuation of,
Eurodollar Loans shall, as to such Lender only, be deemed a request for, or for
conversion into or continuation of, Base Rate Loans, unless such declaration
shall be subsequently withdrawn; and
 
(B) require that all outstanding Eurodollar Loans made by it be converted to
Base Rate Loans in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans.
 
In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the Base Rate Loans made by such Lenders in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
(c) Requirements of Law.  If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan because
of (i) any change, after the date hereof, in any applicable law, governmental
rule, regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or such order) including, without limitation, the
imposition, modification or deemed applicability of any reserves, deposits or
similar requirements (such as, for example, but not limited to, a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Adjusted
Eurodollar Rate) or (ii) other circumstances affecting the London interbank
Eurodollar market; then the Borrower shall pay to such Lender promptly upon
written demand therefore, accompanied by a statement in reasonable detail
showing the calculation of the amount demanded, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender may determine in its reasonable discretion) as may be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder.  Each determination and calculation made by a
Lender under this Section 4.1 shall, absent manifest error, be binding and
conclusive on the parties hereto.  Any conversions of Eurodollar Loans made
pursuant to this Section 4.1 shall subject the Borrower to the payments required
by Section 4.3.  This Section shall survive termination of this Credit Agreement
and the other Credit Documents and payment of the Loans and all other amounts
payable hereunder.
 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 4.1 shall not constitute a waiver of such Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; providedfurther that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
 
28

--------------------------------------------------------------------------------

 
 
4.2  Capital Adequacy.
 
If any Lender has determined that the adoption or effectiveness, after the date
hereof, of any applicable law, rule or regulation regarding capital adequacy, or
any change therein (after the date hereof), or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by such Lender (or its parent corporation) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender's (or parent corporation's)
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender (or its parent corporation) could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender's (or parent corporation's) policies with respect to
capital adequacy), then, upon notice from such Lender, accompanied by a
statement in reasonable detail showing the calculation of the amount demanded,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.  Each determination by any such
Lender of amounts owing under this Section 4.2 shall, absent manifest error, be
conclusive and binding on the parties hereto.  This Section shall survive
termination of this Credit Agreement and the other Credit Documents and payment
of the Loans and all other amounts payable hereunder.
 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 4.2 shall not constitute a waiver of such Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; providedfurther that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
4.3  Compensation.
 
The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement, (c) the making of a prepayment of Eurodollar Loans on a
day which is not the last day of an Interest Period with respect thereto and (d)
the payment, continuation or conversion of a Eurodollar Loan on a day which is
not the last day of the Interest Period applicable thereto or the failure to
repay a Eurodollar Loan when required by the terms of this Credit
Agreement.  Such indemnification may include an amount equal to (i) an amount of
interest calculated at the Eurodollar Rate which would have accrued on the
amount in question, for the period from the date of such prepayment or of such
failure to borrow, convert, continue or repay to the last day of the applicable
Interest Period (or, in the case of a failure to borrow,
 
 
29

--------------------------------------------------------------------------------

 
 
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such
Eurodollar Loans provided for herein minus (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurocurrency market.  The agreements in this
Section shall survive the termination of this Credit Agreement and the payment
of the Loans and all other amounts payable hereunder.
 
4.4  Taxes.
 
(a) Except as provided below in this Section 4.4, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or imposed upon the net income of any
Lender or its applicable lending office, or any branch or affiliate thereof, and
all franchise taxes, branch taxes, taxes on doing business or taxes on the
capital or net worth of any Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed in lieu of net income taxes:
(i) by the jurisdiction under the laws of which such Lender, applicable lending
office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof or (ii) by reason
of any connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from such Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Credit Agreement or any Notes.  If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings ("Non-Excluded Taxes") are required to be withheld from any
amounts payable to an Agent or any Lender hereunder or under any Notes, (A) the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to the Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Credit Agreement and any Notes,
provided, however, that the Borrower shall be entitled to deduct and withhold
any Non-Excluded Taxes and shall not be required to increase any such amounts
payable to any Lender that is not organized under the laws of the United States
of America or a state thereof if such Lender fails to comply with the
requirements of paragraph (b) of this Section 4.4 whenever any Non-Excluded
Taxes are payable by the Borrower, and (B) as promptly as possible after
requested, the Borrower shall send to the Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof.  If the
Borrower fails to pay any Non-Excluded Taxes of which it has notice when due to
the appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Agent and any Lender for any incremental Non-Excluded Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  The agreements in this Section 4.4 shall survive the termination
of this Credit Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
 
30

--------------------------------------------------------------------------------

 
 
(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:
 
(A) on or before the date of any payment by the Borrower under this Credit
Agreement or the Notes to such Lender, deliver to the Borrower and the Agent (x)
two duly completed copies of United States Internal Revenue Service Form W-8ECI
or W-8BEN, or successor applicable form, as the case may be, certifying that it
is entitled to receive payments under this Credit Agreement and any Notes
without deduction or withholding of any United States federal income taxes and
(y) an Internal Revenue Service Form W-8 or W-9, or successor applicable form,
as the case may be, certifying that it is entitled to an exemption from United
States backup withholding tax;
 
(B) deliver to the Borrower and the Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and
 
(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the Agent; or
 
(ii) in the case of any such Lender that is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (A) represent to the Borrower
(for the benefit of the Borrower and the Agent) that it is not a bank within the
meaning of Section 88l(c)(3)(A) of the Internal Revenue Code, (B) agree to
furnish to the Borrower, on or before the date of any payment by the Borrower,
with a copy to the Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8, or successor applicable form certifying to
such Lender's legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Internal
Revenue Code with respect to payments to be made under this Credit Agreement and
any Notes (and to deliver to the Borrower and the Agent two further copies of
such form on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form
and, if necessary, obtain any extensions of time reasonably requested by the
Borrower or the Agent for filing and completing such forms), and (C) agree, to
the extent legally entitled to do so, upon reasonable request by the Borrower,
to provide to the Borrower (for the benefit of the Borrower and the Agent) such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Credit Agreement and any Notes.
 
Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent, then such Lender shall be exempt from such
requirements.  Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 11.3 shall, upon the effectiveness of the related
transfer, be required
 
 
31

--------------------------------------------------------------------------------

 
 
to provide all of the forms, certifications and statements required pursuant to
this subsection (b); provided that in the case of a participant of a Lender, the
obligations of such participant of a Lender pursuant to this subsection (b)
shall be determined as if the participant of a Lender were a Lender except that
such participant of a Lender shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.
 
4.5  Replacement of Lenders.
 
The Agent and each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Loans to another lending office of Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it.  In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4,
then, provided that no Default or Event of Default has occurred and is
continuing at such time, the Borrower may, at its own expense (such expense to
include any transfer fee payable to the Agent under Section 11.3(b) and any
expense pursuant to Section 4) and in its sole discretion, require such Lender
to transfer and assign in whole (but not in part), without recourse (in
accordance with and subject to the terms and conditions of Section 11.3(b)), all
of its interests, rights and obligations under this Credit Agreement to an
Eligible Assignee which shall assume such assigned obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (a)
such assignment shall not conflict with any law, rule or regulation or order of
any court or other Governmental Authority and (b) the Borrower or such assignee
shall have paid to the assigning Lender in immediately available funds the
principal of and interest accrued to the date of such payment on the portion of
the Loans hereunder held by such assigning Lender and all other amounts owed to
such assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4.
 
Section 5.  CONDITIONS PRECEDENT
 
5.1  Closing Conditions.
 
The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extension of Credit is subject to satisfaction (or waiver) of the
following conditions:
 
(a) Executed Credit Documents.  Receipt by the Agent of duly executed copies of
(i) this Credit Agreement, (ii) the Notes and (iii) all other Credit Documents,
each in form and substance acceptable to the Lenders.

(b) Corporate Documents.  Receipt by the Agent of the following:
 
(i) Charter Documents.  Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date, together with any other
information required by Section 326 of the USA Patriot Act of 2001, 31
 
 
32

--------------------------------------------------------------------------------

 
 
U.S.C. Section 5318, or necessary for the Agent or any Lender to verify the
identity of Borrower as required by Section 326 of such Act.
 
(ii) Bylaws.  A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.
 
(iii) Resolutions.  Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of the Closing Date.
 
(iv) Good Standing.  Copies of (A) certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing would have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of incorporation and each other jurisdiction in
which the failure to pay such franchise taxes would have a Material Adverse
Effect.
 
(v) Incumbency.  An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.
 
(c) Opinion of Counsel.  Receipt by the Agent of an opinion, or opinions, from
legal counsel to the Borrower addressed to the Agent and the Lenders and dated
as of the Effective Date, in each case satisfactory in form and substance to the
Agent.
 
(d) Financial Statements.  Receipt by the Lenders of the audited financial
statements of the Borrower and its consolidated subsidiaries, for the fiscal
years ended December 31, 2001, 2002 and 2004, including balance sheets and
income and cash flow statements, in each case audited by Deloitte & Touche and
prepared in accordance with GAAP.
 
(e) Fees and Expenses.  Payment by the Borrower of all fees and expenses owed by
it to the Lenders and the Agent, including, without limitation, payment to the
Agent of the fees set forth in the Fee Letter.

(f) Litigation.  Except as disclosed in the Borrower's Annual Report on its Form
10-K for the year ended December 31, 2004 and in subsequent filings under the
Securities Exchange Act of 1934 made prior to the Closing Date, there shall not
exist any action, suit or investigation, nor shall any action, suit or
investigation be pending or threatened before any arbitrator or Governmental
Authority that materially adversely affects the Borrower or any transaction
contemplated hereby or on the ability of the Borrower to perform its obligations
under the Credit Documents.
 
 
33

--------------------------------------------------------------------------------

 
 
(g) Material Adverse Effect.  No event or condition shall have occurred since
the date of the financial statements delivered pursuant to Section 5.1(d) above
that has had or would be likely to have a Material Adverse Effect.
 
(h) Officer's Certificates.  The Agent shall have received a certificate or
certificates executed by the chief financial officer, treasurer, secretary or
assistant treasurer of the Borrower as of the Closing Date stating that (i) the
Borrower is in compliance with all existing material financial obligations, (ii)
no action, suit, investigation or proceeding is pending or, to his knowledge,
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect the Borrower or any transaction contemplated by the
Credit Documents, if such action, suit, investigation or proceeding would have
or would be reasonably likely to have a Material Adverse Effect and (iii)
immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated therein to occur on such date,
(A) no Default or Event of Default exists, (B) all representations and
warranties contained herein and in the other Credit Documents, are true and
correct in all material respects on and as of the date made and (C) the Borrower
is in compliance with the financial covenant set forth in Section 7.2.
 
(i) 2004 Credit Agreement.  The 2004 Credit Agreement shall be terminated prior
to or contemporaneously with the making of the initial Loans under this Credit
Agreement and all loans and other obligations outstanding under the 2004 Credit
Agreement shall be paid in full prior to or contemporaneously with the making of
the initial Loans under this Credit Agreement.  Each of the Lenders that is a
party to the above described credit agreement, by execution hereof, hereby
waives the requirement of five business days' notice to the termination of the
commitments thereunder.
 
(j) Other.  Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
 
5.2  Conditions to Each Extension of Credit.
 
In addition to the conditions precedent stated elsewhere herein, (excluding
after the Closing Date those contained in Sections 5.1(f) and 5.1(g) hereof),
the Lenders shall not be obligated to make any new Extension of Credit unless:
 
(a) Request.  The Borrower shall have timely delivered, (i) in the case of any
new Revolving Loan, a duly executed and completed Notice of Borrowing in
conformance with all the terms and conditions of this Credit Agreement and (ii)
in the case of any Letter of Credit, the necessary application and any other LOC
Documents required by the Agent.

(b) Representations and Warranties.  The representations and warranties made by
the Borrower herein (excluding after the Closing Date those contained in
Sections 6.7 and 6.10) are true and correct in all material respects at and as
if made as of the date of the making of the Extension of Credit.
 
(c) No Default.  No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
 
 
34

--------------------------------------------------------------------------------

 
 
(d) Availability.  Immediately after giving effect to the making of an Extension
of Credit (and the application of the proceeds thereof), the sum of the Loans
and Letter of Credit Obligations outstanding shall not exceed the Aggregate
Commitment.
 
The delivery of each Notice of Borrowing and each application for a Letter of
Credit shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c) and (d) above.
 
5.3  Conditions to Each Extension of Credit On and After Any Trigger Date.
 
In addition to the conditions precedent stated elsewhere herein, (excluding
after the Closing Date those contained in Sections 5.1(f) and 5.1(g) hereof),
the Lenders shall not be obligated to make any new Extension of Credit at any
time on or after any Trigger Date unless the Borrower shall have timely
delivered (a) a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying that attached are true and correct copies of all
authorizations or approvals of Governmental Authorities required to be obtained
in order for the term of this Agreement to extend past such Trigger Date, and
that such authorizations or approvals have been issued and are in full force and
effect and (b) an opinion of counsel for the Borrower to the effect that no
authorizations or approvals of Governmental Authorities are or will be required
in connection with the performance by the Borrower, or the consummation by the
Borrower of the transactions contemplated by, this Agreement between such
Trigger Date and the next succeeding Trigger Date (if any), other than the
authorizations or approvals  described in clause (a) above, which have been duly
issued and in full force and effect.
 
Section 6.  REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to each Lender that:
 
6.1  Organization and Good Standing; Assets.
 
(a) The Borrower and each of its Principal Subsidiaries (i) is a corporation or
limited liability company validly existing and in good standing (or equivalent
status) under its jurisdiction of organization, (ii) is duly qualified and in
good standing as a foreign corporation or limited liability company authorized
to do business in every jurisdiction where the failure to so qualify would have
a Material Adverse Effect and (iii) has the requisite corporate or limited
liability company power and authority to own its properties and to carry on its
business as now conducted and as proposed to be conducted.
 
(b) The Borrower and each of its Principal Subsidiaries has good and marketable
title (or, in the case of personal property, valid title) or valid leasehold
interests in its assets, except for (i) minor defects in title that do not
materially interfere with the ability of the Borrower or the relevant Principal
Subsidiary to conduct its business as now conducted and (ii) other defects that,
either individually or in the aggregate, do not materially adversely affect the
financial condition, properties or operations of the Borrower or the relevant
Principal Subsidiary.  All such assets and properties are free and clear of any
Lien, other than Liens permitted under Section 8.6 hereof.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)  The Borrower’s Principal Subsidiaries and other Subsidiaries as of the
Closing Date are set forth on Schedule 6.1(c) hereto.  All outstanding shares of
capital stock having ordinary voting power for the election of directors of each
of the Borrower’s Principal Subsidiaries have been validly issued, are fully
paid and nonassessable (except as provided by Wisconsin Statutes section
180.0622, as judicially interpreted) and, in the case of each of the Principal
Subsidiaries, are owned beneficially by the Borrower or another Subsidiary, free
and clear of any Lien.
 
6.2  Due Authorization.
 
The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action to, execute,
deliver and perform this Credit Agreement and the other Credit Documents.
 
6.3  No Conflicts.
 
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or materially conflict with any law (including without limitation,
the Public Utility Holding Company Act of 1935, as amended), regulation
(including without limitation, Regulation U, Regulation X and any regulation
promulgated by the Federal Energy Regulatory Commission), order, writ, judgment,
injunction, decree or permit applicable to it, (c) violate, contravene or
materially conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it is a party or by which it may be bound, the
violation of which would have a Material Adverse Effect or (d) result in or
require the creation of any Lien upon or with respect to its properties.
 
6.4  Consents.
 
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority (including, without
limitation, the Public Service Commission of Wisconsin pursuant to Chapter 201
of the Wisconsin Statutes) or third party is required in connection with the
execution, delivery or performance of this Credit Agreement or any of the other
Credit Documents that has not been obtained.

6.5  Enforceable Obligations.
 
This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors' rights generally or by general equitable principles.
 
 
36

--------------------------------------------------------------------------------

 
 
6.6  Financial Condition.
 
(a) The financial statements delivered to the Lenders pursuant to Section 5.1(d)
and pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3 and subject to, in the case
of the interim financial statements, year end adjustments and the absence of
footnotes) and (ii) present fairly the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such periods.
 
(b) Since December 31, 2004, there has been no sale, transfer or other
disposition by the Borrower or any of its Principal Subsidiaries of any material
part of the business or property of the Borrower and its Principal Subsidiaries,
other than sales of inventory during the course of business, and no purchase or
other acquisition by the Borrower and its Principal Subsidiaries of any business
or property (including any capital stock of any other Person) material in
relation to the financial condition of the Borrower and its Principal
Subsidiaries, in each case, which, is not (i) reflected in the most recent
financial statements delivered to the Lenders pursuant to Section 7.1 or in the
notes thereto, (ii) permitted by the terms of this Credit Agreement or (iii)
disclosed to the Lenders prior to the date hereof.
 
6.7  No Material Change.
 
Since December 31, 2004, there has been no development or event relating to or
affecting the Borrower and its Principal Subsidiaries which has had or would be
reasonably likely to have a Material Adverse Effect.
 
6.8  No Default.
 
Neither the Borrower nor any Principal Subsidiary is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
likely to have a Material Adverse Effect.  No Default or Event of Default
presently exists and is continuing.
6.9  Indebtedness.
 
As of December 31, 2004, the Borrower and its Subsidiaries have no Indebtedness
except as disclosed in the financial statements referenced in Section 5.1(d) and
to the extent required to be disclosed by GAAP.

6.10  Litigation.
 
Except as disclosed to the Lenders in writing prior to the Closing Date, there
are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower, overtly threatened
against the Borrower which has had or would be reasonably likely to have a
Material Adverse Effect.
 
 
37

--------------------------------------------------------------------------------

 
 
6.11  Taxes.
 
The Borrower and each of its Principal Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  As of the date of this Agreement, the Borrower is not
aware of any proposed tax assessments against it which have had or would be
reasonably likely to have a Material Adverse Effect.
 
6.12  Compliance with Law.
 
The Borrower and each of its Principal Subsidiaries is in compliance with all
laws, rules, regulations, orders and decrees applicable to it or to its
properties, the failure to comply with which has had or would be reasonably
likely to have a Material Adverse Effect.
 
6.13  ERISA.
 
Except as would not result or be reasonably likely to result in a Material
Adverse Effect:
 
(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event would be reasonably likely to occur, with
respect to any Plan; (ii) no "accumulated funding deficiency," as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.
 
(b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries.
 
(c) Except as disclosed in the Borrower's financial statements in accordance
with FASB 87, the accumulated benefit obligation under each Single Employer Plan
(determined utilizing the actuarial assumptions used for purposes of FASB 87),
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the current value of the assets of
such Plan allocable to such obligation.
 
(d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably likely to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither the Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within
 
 
38

--------------------------------------------------------------------------------

 
 
the meaning of Section 4241 of ERISA), is insolvent (within the meaning of
Section 4245 of ERISA), or has been terminated (within the meaning of Title IV
of ERISA), and no Multiemployer Plan is, to the best knowledge of the Borrower,
reasonably likely to be in reorganization, insolvent, or terminated.
 
(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
 
(f) The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.
 
(g) Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
 
6.14  Use of Proceeds; Margin Stock.
 
The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.9.  None of such proceeds will be used (a) in violation
of Regulation U or Regulation X (i) for the purpose of purchasing or carrying
any "margin stock" as defined in Regulation U or Regulation X or (ii) for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry "margin stock" or (b) for the acquisition of another Person
unless the board of directors (or other comparable governing body) or
stockholders, as appropriate, of such Person has approved such acquisition.
 
6.15  Government Regulation.
 
The Borrower is not required to register as a "holding company" within the
meaning of the Public Utility Holding Company Act of 1935, as amended.  The
Borrower is not an "investment company" registered or required to be registered
under the Investment Company Act of 1940, as amended, or controlled by such a
company.

6.16  Disclosure.
 
Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, taken as a whole, not misleading on the date when made.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 7.  AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until all Borrower Obligations have been paid in full and the
Revolving Loan Commitments hereunder shall have terminated:
 
7.1  Information Covenants.
 
The Borrower will furnish, or cause to be furnished, to the Agent:
 
(a) Annual Financial Statements.  As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal year, together with a common stock equity statement which
includes retained earnings and a consolidated statement of cash flows for such
fiscal year, setting forth in comparative form figures for the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Agent and whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.  The
Lenders agree that delivery of the Borrower's Form 10-K will meet the financial
information requirements of this Section 7.1(a).
 
(b) Quarterly Financial Statements.  As soon as available, and in any event
within 60 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Agent, and accompanied by the review letter required to be
filed with the Borrower's quarterly reports on Form 10-Q pursuant to Section
10-01(d) of Regulation S-X, if any, and a certificate of the chief financial
officer, treasurer, secretary or assistant treasurer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments and the absence of footnotes.  The Lenders
agree that the delivery of the Borrower's Form 10-Q will meet the financial
information requirements of this Section 7.1(b).

(c) Officer's Certificate.  At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of the chief
financial officer, treasurer, secretary or assistant treasurer of the Borrower,
substantially in the form of Exhibit 7.1(c), (i) demonstrating compliance with
the financial covenant contained in Section 7.2 by calculation thereof as of the
end of each such fiscal period, (ii) stating that no Default or Event of Default
exists, or if any Default or Event of Default does exist, specifying the nature
and extent thereof and what action the Borrower proposes to take with respect
thereto and (iii) confirming the then existing Credit ratings of the Borrower.
 
 
40

--------------------------------------------------------------------------------

 
 
(d) Notices.  Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Agent immediately of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to the
Borrower or any of its Principal Subsidiaries:  (A) the pendency or commencement
of any litigation, arbitral or governmental proceeding against the Borrower or
any of its Principal Subsidiaries, the claim of which is in excess of
$35,000,000 or which, if adversely determined, would have or be reasonably
likely to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower or any of its Principal Subsidiaries with
respect to, or the receipt of notice by such Person of potential liability or
responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, the violation of which would be reasonably likely
have a Material Adverse Effect.
 
(e) ERISA.  Upon the Borrower, its Subsidiaries or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Agent and each
of the Lenders promptly (and in any event within five Business Days) of: (i) any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably likely to lead to, a Termination Event that
would be reasonably likely to have a Material Adverse Effect; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any material withdrawal liability assessed against the Borrower,
its Subsidiaries or any of their ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA) that would be reasonably likely to lead to a
withdrawal liability that would be reasonably likely to have a Material Adverse
Effect; (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which the Borrower or any of its
Subsidiaries or ERISA Affiliates is required to contribute to each Plan pursuant
to its terms to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto if such failure would be reasonably likely to have a
Material Adverse Effect; or (iv) any change in the funding status of any Plan
that would be reasonably likely to have a Material Adverse Effect; together,
with a description of any such event or condition or a copy of any such notice
and a statement by an officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Borrower with respect
thereto.  Promptly upon request, the Borrower shall furnish the Agent and each
of the Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each
"plan-year" (within the meaning of Section 3(39) of ERISA).

(f) Other Information.  With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any of its Subsidiaries as the Agent or the Required Lenders may
reasonably request.
 
Financial reports required to be delivered pursuant to clauses (a) and (b) above
shall be deemed to have been delivered on the date on which such report is
posted on the SEC's website at www.sec.gov, and such posting shall be deemed to
satisfy the financial reporting requirements of clauses (a) and (b) above,
provided that, in each instance the Company shall
 
 
41

--------------------------------------------------------------------------------

 
 
provide all other reports and certificates required to be delivered under this
Section 7.1 in the manner set forth in Section 11.1.
 
7.2  Financial Covenant.
 
The Borrower will maintain a Leverage Ratio as of the last day of each of its
fiscal quarters of not greater than .65 to 1.00.
 
7.3  Preservation of Existence and Franchises.
 
Except as expressly permitted by Section 8.2 or Section 8.3 below, the Borrower
will, and will cause each of its Principal Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, and
material rights, franchises and authority.
 
7.4  Books and Records.
 
Subject to Section 1.3, the Borrower will, and will cause its Principal
Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).
 
7.5  Compliance with Law.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, comply
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property, if
the failure to comply would have or be reasonably likely to have a Material
Adverse Effect.
 
7.6  Payment of Taxes and Other Indebtedness.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, pay,
settle or discharge (a) all material taxes, assessments and governmental charges
or levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent and (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien which is not permitted by Section 8.6 upon any of its
properties; provided, however, that neither the Borrower nor any Principal
Subsidiary shall be required to pay any such tax, assessment, charge, levy,
claim or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or reasonably be likely to have a Material Adverse
Effect.
 
7.7  Insurance.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in
 
 
42

--------------------------------------------------------------------------------

 
 
accordance with normal industry practice; provided, however, that the Borrower
and its Principal Subsidiaries may self-insure to the same extent as other
companies engaged in similar businesses and to the extent consistent with
prudent business practice.
 
7.8  Use of Proceeds.
 
The proceeds of the Loans may be used solely (a) to repay on the Closing Date
the entire amount of all loans and other obligations outstanding under the 2004
Credit Agreement, (b) to provide working capital and (c) for other general
corporate purposes; provided that proceeds of the Loans may not be used to
acquire another Person unless the board of directors (or other comparable body)
or shareholders, as appropriate, of such Person has approved such acquisition.
 
7.9  Audits/Inspections.
 
Upon reasonable notice and during normal business hours, the Borrower will, and
will cause each of its Principal Subsidiaries to, permit representatives
appointed by the Agent, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect the Borrower's and its
Principal Subsidiaries' property, including its books and records, its accounts
receivable and inventory, the Borrower's and its Principal Subsidiaries'
facilities and their other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representative obtains and shall permit the Agent or its representatives to
investigate and verify the accuracy of information provided to the Lenders and
to discuss all such matters with the officers, employees and representatives of
the Borrower and its Principal Subsidiaries.  All information so obtained shall
be subject to the provisions of Section 11.11 below.
 
7.10  Restrictive Agreements.
 
The Borrower will not, and will not permit any Principal Subsidiary to, enter
into any agreement that restricts the ability of any Principal Subsidiary to pay
dividends or other distributions with respect to any shares of its capital
stock; provided that it is understood and agreed that (a) the foregoing covenant
does not prohibit the Borrower or a Principal Subsidiary from entering into
agreements that contain financial covenants which require the maintenance of a
minimum net worth or compliance with financial ratios without explicitly
addressing the ability to pay dividends or make other distributions with respect
to shares of its capital stock and (b) the foregoing covenant does not apply to
limitations or restrictions imposed by law or in regulatory proceedings.

Section 8.  NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until all Borrower Obligations have been paid in full and the
Revolving Loan Commitments shall have terminated:
 
 
43

--------------------------------------------------------------------------------

 
 
8.1  Nature of Business.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
alter in any material respect the character of the business of the Borrower and
its Principal Subsidiaries, taken as a whole, from that conducted as of the
Closing Date; provided that the foregoing shall not prevent the disposition of
assets, business or operations permitted by Section 8.3 below so long as the
Borrower shall have complied with all other terms and conditions of this
Agreement.
 
8.2  Consolidation and Merger.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that, a
Person may be merged or consolidated with or into the Borrower or a wholly-owned
Subsidiary of the Borrower, so long as (a) if the Borrower is involved in the
transaction, the Borrower shall be the continuing or surviving corporation, (b)
if a Principal Subsidiary is involved, such Principal Subsidiary or a wholly
owned Subsidiary of the Borrower shall be the continuing or surviving entity;
provided that the foregoing shall not prohibit mergers, consolidations or
liquidations of a Principal Subsidiary into the Borrower, and (c) immediately
before and after such merger or consolidation there does not exist a Default or
an Event of Default.
 
8.3  Sale or Lease of Assets.
 
Other than (a) sales of inventory or other assets acquired for resale in the
ordinary course of business, (b) sales of accounts owed by customers for energy
provided or to be provided outside the normal franchise service area of the
Borrower, (c) sales, transfers or other dispositions of assets between or among
the Borrower, WPS Resources Corporation and the wholly owned Subsidiaries of WPS
Resources Corporation, (d) sales, transfers or other dispositions of obsolete or
worn-out tools, equipment or other property no longer used or useful in business
and sales of intellectual property determined to be uneconomical, negligible or
obsolete, (e) sales, transfers or other dispositions of the assets listed on
Schedule 8.3, (f) non-exclusive licenses of intellectual property, and (g)
sales, transfers or other dispositions of assets the proceeds of which are
invested in other energy related assets, within any twelve month period, the
Borrower will not, and will not permit its Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of assets, business or operations with a book
value (net of assumed liabilities associated with the assets that are the
subject of such transaction) in excess of twenty-five percent (25%) of Total
Assets, as calculated as of the end of the most recent fiscal quarter.

8.4  Arm's-Length Transactions.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to the Borrower or the Principal
Subsidiary as would be obtainable in a comparable arm’s-length transaction with
a Person other than an Affiliate, other than (a) transactions between or among
the Borrower and its wholly owned Subsidiaries, (b) customary fees to
non-officer directors of
 
 
44

--------------------------------------------------------------------------------

 
 
the Borrower and its Subsidiaries and (c) employment and severance arrangements
with officers and employees of the Borrower in the ordinary course of business.
 
8.5  Fiscal Year.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
change its fiscal year (a) without prior written notification to the Lenders and
(b) if such change would materially affect the Lenders' ability to read and
interpret the financial statements delivered pursuant to Section 7.1 or
calculate the financial covenant in Section 7.2.
 
8.6  Liens.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for (a) Liens
securing Borrower Obligations, (b) the Lien of First Mortgage Indentures or any
Liens attaching to the property to which the Lien of the First Mortgage
Indentures attach; provided that such Liens do not secure Funded Debt (other
than Funded Debt secured by the First Mortgage Indentures), (c) Liens for taxes
not yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen's, mechanics', warehousemen's, carrier's, landlords' and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof), (e) pledges or deposits made in the ordinary course of business to
secure payment of worker's compensation insurance, unemployment insurance,
pensions or social security programs, (f) Liens arising from good faith deposits
in connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (g) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (h) easements, rights-of-way (and liens on easements or
rights-of-way or the underlying real estate), restrictions (included zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (i) judgment Liens that would not
constitute an Event of Default, (j) Liens arising by virtue of any statutory or
common law provision relating to banker's liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (k) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower or any Principal Subsidiary,
but only if (i) such Lien secures only principal amounts (not exceeding the cost
of such acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such
 
 
45

--------------------------------------------------------------------------------

 
 
acquisition, construction or creation and (iii) such Lien is confined solely to
the property so acquired, constructed or created and any improvements thereto
and proceeds and products thereof, (l) any Lien on any property or assets
acquired from a Person which is merged with or into the Borrower or any
Principal Subsidiary in accordance with Section 8.2, and is not created in
anticipation of any such transaction, (m) any Lien on any property or assets
existing at the time of acquisition of such property or assets by the Borrower
or any Principal Subsidiary and which is not created in anticipation of such
acquisition, (n) Liens existing on the Closing Date and described on Schedule
8.6 attached hereto, (o) pledges or deposits made in the ordinary course of
business to secure obligations of the Borrower or any Principal Subsidiary under
interest rate protection agreements, foreign currency exchange agreements,
Permitted Energy Transactions or other interest or exchange rate hedging
arrangements, (p) Liens on cash, cash collateral, cash deposits or deposit
accounts furnished to or for the benefit of Midwest Independent Transmission
System Operator, Inc. ("MISO") or other transmission providers or energy market
administrators to secure the payment and performance of obligations (i) in
connection with the purchase of electric transmission service from MISO or such
other transmission providers or (ii) related to energy, capacity or ancillary
service transactions entered into through markets administered by MISO or such
other transmission providers or energy market administrators, (q) Liens, if any,
arising in connection with the securitization of environmental retrofit
receivables, (r) any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any Liens
referred to in the foregoing clauses (a) through (q), for amounts not exceeding
the maximum principal amount of the Indebtedness secured by the Lien so
extended, renewed or replaced; provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets), and (s) any other Lien or Liens which in the aggregate
secure Indebtedness or other obligations at any one time not in excess of an
amount equal to 5% of Total Assets.
 
Section 9.  EVENTS OF DEFAULT
 
9.1  Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"):
 
(a) Payment.  The Borrower shall:  (i) default in the payment when due of any
principal of any of the Loans or Letter of Credit Obligations; or (ii) default,
and such default shall continue for three or more Business Days, in the payment
when due of any interest on the Loans or Letter of Credit Obligations or of any
fees or other amounts owing hereunder, under any of the other Credit Documents
or in connection herewith.

(b) Representations.  Any representation, warranty or statement made or deemed
to be made by the Borrower (or any of its officers or agents) herein, in any of
the other Credit Documents, or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was deemed to have been made.
 
 
46

--------------------------------------------------------------------------------

 
 
(c) Covenants.  The Borrower shall:
 
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a), 7.1(b), 7.1(c), 7.1(d), 7.2, 7.3, 7.9,
8.2, 8.3 or 8.6; or
 
(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Agent.
 
(d) Credit Documents.  Any Credit Document shall fail to be in full force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby.
 
(e) Bankruptcy, etc.  The occurrence of any of the following with respect to the
Borrower or any of its Principal Subsidiaries:  (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Principal Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or any of
its Principal Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against the Borrower or any of its Principal
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower or any of its Principal Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any of its Principal Subsidiaries shall admit in writing
its inability to pay its debts generally as they become due or any action shall
be taken by such Person in furtherance of any of the aforesaid purposes.
 
(f) Defaults Under Other Agreements.  With respect to any Indebtedness in excess
of $35,000,000 (other than Indebtedness outstanding under this Credit Agreement)
of the Borrower or any of its Principal Subsidiaries (i) the Borrower or any of
its Principal Subsidiaries shall (A) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to any such
Indebtedness, or (B) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist other
than non-material defaults under any First Mortgage Indenture, the effect of
which default or other event or condition is to cause, or permit, the holder of
the holders of such Indebtedness (or trustee or agent on behalf of such holders)
to cause
 
 
47

--------------------------------------------------------------------------------

 
 
(determined without regard to whether any notice or lapse of time is required)
any such Indebtedness to become due prior to its stated maturity; or (ii) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment prior to the stated
maturity thereof; or (iii) any such Indebtedness shall mature and remain
unpaid.  The foregoing cross default provision shall not apply to Indebtedness
to the extent recourse to the Borrower is limited to specific assets in a
project financing; i.e., defaults under agreements governing non-recourse
project financing indebtedness are excluded.
 
(g) Judgments.  One or more judgments, orders, or decrees shall be entered
against the Borrower or any of its Principal Subsidiaries involving a liability
of $35,000,000 or more, in the aggregate (to the extent not paid or covered by
insurance provided by a carrier who has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order), and such
judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i) the last day on which
such judgment, order or decree becomes final and unappealable and, where
applicable, with the status of a judicial lien or (ii) 60 days; provided that if
such judgment, order or decree provides for periodic payments over time then the
Borrower shall have a grace period of 30 days with respect to each such periodic
payment.
 
(h) ERISA.  The occurrence of any of the following events or conditions if any
of the same would be reasonably likely to have a Material Adverse Effect:  (A)
any "accumulated funding deficiency," as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower, any
of its Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a
Termination Event shall occur with respect to a Single Employer Plan, which is,
in the reasonable opinion of the Agent, likely to result in the termination of
such Plan for purposes of Title IV of ERISA; (C) a Termination Event shall occur
with respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Agent, likely to result in (i) the termination of such
Plan for purposes of Title IV of ERISA, or (ii) the Borrower, any of its
Subsidiaries or any ERISA Affiliate incurring liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (D) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which would be reasonably likely to subject the Borrower, any of
Subsidiaries or any ERISA Affiliate to liability under Sections 406, 409,
502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower, any of Subsidiaries or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.
 
(i) Change of Control.  The occurrence of any Change of Control.

9.2  Acceleration; Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, the Agent
may, and shall, upon the request and direction of the Required Lenders, by
written notice to the Borrower take any of the following actions without
prejudice to the rights of the Agent or
 
 
48

--------------------------------------------------------------------------------

 
 
any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:
 
(i) Termination of Revolving Loan Commitments.  Declare the Revolving Loan
Commitments terminated whereupon the Revolving Loan Commitments shall be
immediately terminated.
 
(ii) Acceleration of Borrower Obligations.  Declare the unpaid amount of all
Borrower Obligations to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
 
(iii) Cash Collateral.  Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 9.1(e), it will immediately pay) to the Agent additional cash, to be
held, without interest, by the Agent, for the benefit of the Lenders, in a cash
collateral account as additional security for the Letter of Credit Obligations
in respect of subsequent drawings under all then outstanding Letters of Credit
in an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.
 
(iv) Enforcement of Rights.  Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off.
 
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Revolving Loan Commitments shall automatically
terminate and all Borrower Obligations, all accrued interest in respect thereof,
all accrued and unpaid fees and other indebtedness or obligations owing to the
Lenders and the Agent hereunder shall immediately become due and payable without
the giving of any notice or other action by the Agent or the Lenders.
 
Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate "creditor" holding a separate "claim"
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.
 
9.3  Allocation of Payments After Event of Default.
 
Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows:
 
 
49

--------------------------------------------------------------------------------

 
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Agent or-any of
the Lenders in connection with enforcing the rights of the Lenders under the
Credit Documents, pro rata as set forth below;
 
SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as set
forth below;
 
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;
 
FOURTH, to the payment of the outstanding principal amount of the Loans and
unreimbursed drawings under Letters of Credit, and to the payment or cash
collateralization of the outstanding Letters of Credit Obligations, pro rata as
set forth below;
 
FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses "FIRST" through "FOURTH"
above; and
 
SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, and
Letter of Credit Obligations held by such Lender bears to the aggregate then
outstanding Loans and Letter of Credit Obligations), of amounts available to be
applied; and (c) to the extent that any amounts available for distribution
pursuant to clause "FOURTH" above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by the Agent
in a cash collateral account and applied (x) first, to reimburse the Lenders
from time to time for any drawings under such Letters of Credit and (y) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses "FOURTH," and "FIFTH" above in the manner
provided in this Section 9.3.
 
Section 10.  AGENCY PROVISIONS
 
10.1  Appointment.
 
Each Lender hereby designates and appoints Citibank, N.A. as agent of such
Lender to act as specified herein and the other Credit Documents, and each such
Lender hereby authorizes the Agent, as the agent for such Lender, to take such
action on its behalf under the provisions of this Credit Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated by the terms hereof and of the other Credit Documents,
together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere herein and in
the other Credit Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Agent.  The provisions of this Section are solely for the benefit of
the Agent and the Lenders and
 
 
50

--------------------------------------------------------------------------------

 
 
the Borrower shall not have any rights as a third party beneficiary of the
provisions hereof.  In performing its functions and duties under this Credit
Agreement and the other Credit Documents, the Agent shall act solely as agent of
the Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower.
 
10.2  Delegation of Duties.
 
The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
10.3  Exculpatory Provisions.
 
Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person's own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection herewith or
in connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder.  The Agent shall
not be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Credit Agreement, or any
of the other Credit Documents or for any representations, warranties, recitals
or statements made herein or therein or made by the Borrower in any written or
oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Agent to the Lenders or by or on behalf of the Borrower
to the Agent or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Default or Event of
Default or to inspect the properties, books or records of the Borrower.  The
Agent is not a trustee for the Lenders and owes no fiduciary duty to the
Lenders.
 
10.4  Reliance on Communications.
 
The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower, independent accountants and other experts
selected by the Agent with reasonable care).  The Agent may deem and treat the
Lenders as the owner of its interests hereunder for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Agent in accordance with Section 11.3(b).  The Agent shall
 
 
51

--------------------------------------------------------------------------------

 
 
be fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 11.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).
 
10.5  Notice of Default.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received notice
from a Lender or the Borrower referring to the Credit Document, describing such
Default or Event of Default and stating that such notice is a "notice of
default."  In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders.  The Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders.
 
10.6  Non-Reliance on Agent and Other Lenders.
 
Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Borrower and its Subsidiaries, shall be deemed to constitute any representation
or warranty by the Agent to any Lender.  Each Lender represents to the Agent
that it has, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its Subsidiaries and made its own decision
to make its Extensions of Credit hereunder and enter into this Credit
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Agent hereunder, the Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, assets, property,
financial or other conditions, prospects or creditworthiness of the Borrower or
its Subsidiaries which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
 
 
52

--------------------------------------------------------------------------------

 
 
10.7  Indemnification.
 
Each Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to its Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including without limitation at any time
following the payment in full of the Borrower Obligations) be imposed on,
incurred by or asserted against the Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or from any losses suffered by the Agent solely as a
result of the Borrower's failure to make payments as required pursuant to
Section 3.4(c).  If any indemnity furnished to the Agent for any purpose shall,
in the opinion of the Agent, be insufficient or become impaired, the Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.  The
agreements in this Section 10.7 shall survive the payment of the Borrower
Obligations and all other amounts payable hereunder and under the other Credit
Documents.
 
10.8  Agent in Its Individual Capacity.
 
The Agent in its individual capacity and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower and its Subsidiaries as though the Agent were not Agent
hereunder.  With respect to the Loans made and all Borrower Obligations owing to
it, the Agent in its individual capacity shall have the same rights and powers
under this Credit Agreement as any Lender and may exercise the same as though
they were not Agent, and the terms "Lender" and "Lenders" shall include the
Agent in its individual capacity.
 
10.9  Successor Agent.
 
The Agent may, and at the request of the Required Lenders shall, resign as the
Agent upon 30 days notice to the Lenders.  If the Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall be approved by the
Borrower.  If no successor agent is appointed prior to the effective date of the
resignation of the Agent, the Agent may appoint, after consulting with the
Lenders and the Borrower, a successor agent from among the Lenders.  Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Agent and the
term "Agent" shall mean such successor agent and the retiring Agent's
appointment, powers and duties as Agent shall be terminated.  After any retiring
Agent's resignation hereunder as Agent, the provisions of this Section 10 and
Section 11.5 shall inure to its benefit as to any actions taken or omitted to be
taken, by it while it was the Agent under this Credit Agreement.  If no
successor agent has accepted appointment as the Agent by the date which is 30
days following a retiring Agent's notice of resignation, the
 
 
53

--------------------------------------------------------------------------------

 
 
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent with the
Borrower's approval, as provided for above; provided that the Borrower's
approval shall not be required after and during the continuance of an Event of
Default.
 
Section 11.  MISCELLANEOUS
 
11.1  Notices.
 
(a)            Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device) or
(iii) the Business Day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, in each case to
the respective parties at the address or telecopy numbers set forth on Schedule
11.1, or at such other address as such party may specify by written notice to
the other parties hereto.
 
(b)            So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 7.1(i) and (ii) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrower
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the "Communications") available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
"Platform").  The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
 
(c)            Each Lender agrees that notice to it (as provided in the next
sentence) (a "Notice") specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender's e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
 
 
54

--------------------------------------------------------------------------------

 
 
11.2  Right of Set-Off.
 
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default and the commencement of
remedies described in Section 9.2, each Lender is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of which rights being hereby expressly waived), to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of the Borrower against obligations and
liabilities of the Borrower to the Lenders hereunder, under the Notes, the other
Credit Documents or otherwise, irrespective of whether the Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured.  The Borrower hereby
agrees that any Person purchasing a participation in the Loans and Revolving
Loan Commitments hereunder pursuant to Section 11.3(c) may exercise all rights
of set-off with respect to its participation interest as fully as if such Person
were a Lender hereunder.
 
11.3  Benefit of Agreement.
 
(a) Generally.  This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided the Borrower may not assign and transfer any of its
interests without the prior written consent of the Lenders; and provided,
further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.3.
 
(b) Assignments.  Each Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including, without limitation, all or a portion of its Loans, its Notes, and
its Revolving Loan Commitment); provided, however, that:
 
(i) each such assignment shall be to an Eligible Assignee;
 
(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender's rights and obligations under this Credit Agreement, any such
partial assignment shall be in an amount at least equal to $5,000,000 (or, if
less, the remaining amount of the Revolving Loan Commitment being assigned by
such Lender) and an integral multiple of $1,000,000 in excess thereof;
 
(iii) each such assignment by a Lender shall be of a constant and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes; and
 
(iv) the parties to such assignment shall execute and deliver to the Agent for
its acceptance an Assignment Agreement in substantially the form of
 
 
55

--------------------------------------------------------------------------------

 
 
 Exhibit 11 .3(b), together with a processing fee (other than in connection with
any assignment to an Affiliate of such Lender) from the assignor of $3,500.
 
Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement.  Upon
the consummation of any assignment pursuant to this Section 11.3(b), the
assignor, the Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee.  If
the assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall deliver to the Borrower and the Agent certification
as to exemption from deduction or withholding of taxes in accordance with
Section 4.4.
 
By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender represents and warrants that it is
legally authorized to enter into such assignment agreement and it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim created by such assigning Lender and the assignee warrants
that it is an Eligible Assignee; (B) except as set forth in clause (A) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or its Subsidiaries  or the performance or
observance by the Borrower of any of its obligations under this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto; (C) such assignee represents and warrants
that it is legally authorized to enter into such assignment agreement; (D) such
assignee confirms that it has received a copy of this Credit Agreement, the
other Credit Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
assignment agreement; (E) such assignee will independently and without reliance
upon the Agent, such assigning Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents; (F) such assignee appoints and
authorizes the Agent to take such action on its behalf and to exercise such
powers under this Credit Agreement or any other Credit Document as are delegated
to the Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender.
 
 
56

--------------------------------------------------------------------------------

 
 
(c) Register.  The Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Revolving Loan Commitment of, and principal
amount of the Loans owing to, each Lender from time to time (the
"Register").  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Credit Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(d) Acceptance.  Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Agent shall, if such Assignment Agreement has been
completed and is in substantially the form of Exhibit 11.3(b) hereto, (i) accept
such Assignment Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the parties thereto.
 
(e) Participations.  Each Lender may sell participations to one or more Persons
in all or a portion of its rights, obligations or rights and obligations under
this Credit Agreement (including all or a portion of its Revolving Loan
Commitment, its Notes and its Loans); provided, however, that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participant shall be entitled to the benefit of
the yield protection provisions contained in Sections 4.1 through 4.4,
inclusive, but only to the extent that such Lender is entitled to payment or
reimbursement under such Sections, and the right of set-off contained in Section
11.2 and (iv) the Borrower shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to its Loans and its Notes and to approve
any amendment, modification, or waiver of any provision of this Credit Agreement
(other than amendments, modifications, or waivers decreasing the amount of
principal of or the rate at which interest is payable on such Loans or Notes,
extending any scheduled principal payment date or date fixed for the payment of
interest on such Loans or Notes, or extending its Revolving Loan Commitment).
 
(f) Nonrestricted Assignments.  Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank.  No such assignment shall release the assigning Lender
from its obligations hereunder.
 
(g) Information.  Any Lender may furnish any information concerning the Borrower
and its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants);
provided that the furnishing of such information shall be subject to the
provisions of Section 11.11 below.

(h) SPC's.  Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC") the
 
 
57

--------------------------------------------------------------------------------

 
 
option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 11.6 (all such voting rights shall be retained by the
Granting Lenders), (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Agent and the Lenders shall not be obligated to
deal with an SPC, but may limit their communications and other dealings relevant
to such SPC to the applicable Granting Lender, and (v) with respect to the
funding of any Loan by an SPC, the Borrower shall not have to pay any greater
cost, or incur any greater expense, under the provisions of Section 4 of this
Credit Agreement or otherwise, than if all Loans were funded by the applicable
Granting Lender without the involvement of an SPC.  The funding of a Loan by an
SPC hereunder shall utilize the Revolving Loan Commitment of the Granting Lender
to the same extent that, and as if, such Loan were funded by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or payment under this Credit Agreement for which a Lender would
otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreements shall survive termination of
this Credit Agreement) that, prior to the date that is one year and one day
after the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained in this
Credit Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC.  This clause
(h) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loan is being funded by an SPC at the time of
such amendment.
 
11.4  No Waiver; Remedies Cumulative.
 
No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Agent or any Lender shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder.  The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies which the Agent or any
Lender would otherwise have.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agent or the
Lenders to any other or further action in any circumstances without notice or
demand.

11.5  Payment of Expenses, etc.


The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
of the Agent and the Lead Arranger in connection with (A) the negotiation,
preparation, execution
 
 
58

--------------------------------------------------------------------------------

 
 
and delivery and administration of this Credit Agreement and the other Credit
Documents and the documents and instruments referred to therein (including,
without limitation, legal fees of one counsel for the Agent) and (B) any
amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrower under this Credit Agreement, (ii) pay all reasonable out-of-pocket
costs and expenses of the Agent and the Lenders in connection with (A)
enforcement of the Credit Documents and the documents and instruments referred
to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the Agent and
each of the Lenders) and (B) any bankruptcy or insolvency proceeding of the
Borrower and (iii) indemnify the Agent, the Lead Arranger and each Lender, its
officers, directors, employees, representatives, affiliates and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Agent, the Lead Arranger or any Lender is a
party thereto) related to the entering into and/or performance of any Credit
Document or the use of proceeds of any Loans (including other extensions of
credit) hereunder or the consummation of any other transactions contemplated in
any Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of gross negligence
or willful misconduct on the part of the Person to be indemnified or such
Person's employer, employee or co-employee); provided that the foregoing
indemnity by the Borrower shall not extend to disputes solely among the Lenders
or litigation commenced by the Borrower which (a) seeks enforcement of any of
the Borrower's rights hereunder and (b) is determined in a final judgment
adverse to the Agent and the Lenders.
 
11.6  Amendments, Waivers and Consents.
 
Neither this Credit Agreement, nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrower; provided that no
such amendment, change, waiver, discharge or termination shall without the
consent of each Lender:
(a) extend the Maturity Date, or postpone or extend the time for any payment or
prepayment of principal;
 
(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees or other amounts payable hereunder;
 
(c) reduce or waive the principal amount of any Loan;

(d) increase or extend the Revolving Loan Commitment of a Lender (it being
understood and agreed that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any Revolving Loan Commitment of any
Lender);
 
 
59

--------------------------------------------------------------------------------

 
 
(e) release the Borrower from its obligations under the Credit Documents;
 
(f) amend, modify or waive any provision of this Section 11.6 or Section 3.6,
3.8, 4.1, 4.2, 4.3, 4.4, 9.1(a), 11.2, 11.3 or 11.5;
 
(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or
 
(h) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents.
 
No provision of Section 2.9 or Section 10 may be amended or modified without the
consent of the Agent.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
 
11.7  Counterparts/Telecopy.
 
This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of executed counterparts
by telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.
 
11.8  Headings.
 
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
 
11.9  Defaulting Lender.
 
Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Loan Documents shall apply to such Defaulting Lender.
 
11.10  Survival of Indemnification and Representations and Warranties.
 
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans and the repayment of the Loans and other obligations and the
termination of the Revolving Loan Commitments hereunder.
 
 
60

--------------------------------------------------------------------------------

 
 
11.11  Confidentiality.  
 
Neither the Agent nor any Lender shall disclose any Confidential Information to
any Person, without the prior written consent of the Borrower, other than (a) to
the Agent's or such Lender's Affiliates and their officers, directors,
employees, agents, attorneys, accountants and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and such person shall have agreed to
keep such Confidential Information confidential on substantially the same terms
as provided herein) and, as contemplated by Section 11.3, to actual or
prospective assignees and participants, and, in each such case, then only on a
confidential basis, (b) as required by any law, rule or regulation or by
judicial process, (c) to any rating agency when required by it to do so;
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender, (d) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking, (e)
to protect, preserve, exercise or enforce the Agent's or such Lender's rights
under or pursuant to this Agreement or any Note, and (f) to perform any of the
Agent's or such Lender's obligations under or pursuant to this Agreement or any
Note.
 
11.12  Governing Law; Venue.
 
(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York,
or of the United States for the Southern District of New York, and, by execution
and delivery of this Credit Agreement, the Borrower hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts.  Nothing herein shall affect the right of a Lender
to commence legal proceedings or to otherwise proceed against the Borrower in
any other jurisdiction.
 
(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
11.13  Waiver of Jury Trial; Waiver of Consequential Damages.
 
EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE BORROWER AGREES NOT TO ASSERT ANY CLAIM
AGAINST THE AGENT, ANY LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
 
 
61

--------------------------------------------------------------------------------

 
 
ATTORNEYS OR AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN.
 
11.14  Time.
 
All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.
 
11.15  Severability.
 
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
11.16  Assurances.
 
The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are consistent with and necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.
 
11.17  USA Patriot Act Notification.
 
The following notification is provided to the Borrower pursuant to Section 326
of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower's name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower's name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the
Borrower.  The Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower's driver's license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower's
legal organizational documents or other identifying documents.

11.18  Entirety.
 
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and
 
 
62

--------------------------------------------------------------------------------

 
 
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents or the transactions contemplated
herein and therein.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGES FOLLOW]

63

--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.
 
Borrower:
WISCONSIN PUBLIC SERVICE

 
CORPORATION

By:                                                                     
Name:                                                                                                                                          
Title:                                                                                                                                         






Lenders:
CITIBANK, N.A.

 
individually in its capacity as a Lender and as

 
Agent

By:                                                                                                                                          
Name:                                                                                                                                         
Title:                                                                                                                                          


--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.




U.S. BANK NATIONAL ASSOCIATION


By:                                                                                                                                        
Name:                                                                                                                                          
Title:                                                                                                                                          




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


JPMORGAN CHASE BANK, N.A.




By:                                                                                 
Name:                                                                                                                                          
Title:                                                                                                                                        




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


WELLS FARGO BANK NATIONAL ASSOCIATION




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


UBS LOAN FINANCE LLC




By:                                                                                       
Name:                                                                                                                                           
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


BANK OF AMERICA, N.A.




By:                                                                                      
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


ASSOCIATED BANK




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


BAYERISCHE LANDESBANK




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


HARRIS NESBITT FINANCING, INC.




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


MIZUHO CORPORATE BANK, LTD.




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


WACHOVIA BANK, NATIONAL ASSOCIATION




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


LASALLE BANK, NATIONAL ASSOCIATION




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


NATIONAL CITY BANK OF THE MIDWEST




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


THE NORTHERN TRUST COMPANY




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Signature Page to Wisconsin Public Service Corporation Five Year Credit
Agreement.


UNION BANK OF CALIFORNIA, N.A.




By:                                                                                       
Name:                                                                                                                                            
Title:                                                                                                                                            




--------------------------------------------------------------------------------



Schedule 1.1
to
Five Year Credit Agreement
Commitment Percentages
 
Lender
Commitment
Percentage
Revolving Loan
Commitment
U.S. Bank National Association
9.349593495935%
$  10,752,032.50
Citibank, N.A.
9.349593495935%
$  10,752,032.50
JPMorgan Chase Bank, N.A.
8.130081300813%
$   9,349,593.50
Wells Fargo Bank National Association
8.130081300813%
$   9,349,593.50
UBS Loan Finance LLC
8.130081300813%
$   9,349,593.50
Bank of America, N.A.
8.130081300813%
$   9,349,593.50
Associated Bank
6.504065040650%
$   7,479,674.80
Bayerische Landesbank
6.504065040650%
$   7,479,674.80
Harris Nesbitt Financing, Inc.
6.504065040650%
$   7,479,674.80
Mizuho Corporate Bank, Ltd.
6.504065040650%
$   7,479,674.80
Wachovia Bank, National Association
6.504065040650%
$   7,479,674.80
LaSalle Bank, National Association
4.065040650407%
$   4,674,796.75
National City Bank of the Midwest
4.065040650407%
$   4,674,796.75
The Northern Trust Company
4.065040650407%
$   4,674,796.75
Union Bank of California, N.A.
4.065040650407%
$   4,674,796.75
 
100.00%
$115,000,000.00









--------------------------------------------------------------------------------



Schedule 6.1(c)
to
Five Year Credit Agreement


Subsidiaries
WPS Leasing, Inc.




--------------------------------------------------------------------------------



Schedule 8.3
to
Five Year Credit Agreement


Asset Sales


1.  
Sale of Kewaunee Nuclear Power Plant.

 
2.  
Sale of accounts receivable in connection with the securitization of
environmental retrofits.

 
3.  
Sale of 30% of Weston 4 to Dairyland.

 


--------------------------------------------------------------------------------



Schedule 8.6
to
Five Year Credit Agreement
Existing Liens
 
Secured Party, Filing
Date and Filing Number


Description
 
Debtor:  Wisconsin Public Service Corporation
   
Wells Fargo Bank Northwest, N.A.
11/05/92
01312991 (Wisconsin DFI)

Synthetic lease of railcars; probably not a Lien.

First Security Bank of Utah
11/11/93
01391037 (Wisconsin DFI)

Synthetic lease of railcars; probably not a Lien.

First Security Bank of Utah
11/29/93
01394204 (Wisconsin DFI)

Synthetic lease of railcars; probably not a Lien.








--------------------------------------------------------------------------------



Schedule 11.1
to
Five Year Credit Agreement


Borrower
Wisconsin Public Service Corporation
Attn:  Bradley A. Johnson
700 North Adams Street
P.O. Box 19001
Green Bay, Wisconsin 54307
Phone:       (920) 433-1662
Fax:            (920) 433-1526


Agent
Citibank, N.A.
Attn:  Bank Loan Syndications
Two Penns Way
New Castle, Delaware  19720
Phone:       (302) 894-6059
Fax:            (212) 994-0961


Lenders
Amit Vasani
Citibank, N.A.
388 Greenwich Street
21st Floor
New York, NY  10013
Phone:       (212) 816-4166
Fax:            (212) 816-8098
amit.vasani@citigroup.com


Sandra Hartay
U.S. Bank National Association
777 East Wisconsin Avenue
Milwaukee, WI 53202
Phone:       (414) 765-6004
Fax:            (414) 765-5367
sandra.hartay@usbank.com




--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A.


Wells Fargo Bank National Association


UBS Loan Finance LLC


Jacqueline Archuleta
Bank of America, N.A.
901 Main Street
Dallas, TX  75202
Phone:  (214) 209-2135
Fax:  (214) 290-8372
jacqueline.archuleta@bankofamerica.com


Kathy Carter
Associated Bank National Association
2870 Holmgren Way
Green Bay, WI  54304
Phone:  (920) 405-2847
Fax:  (920) 405-2798
kathy.carter@associatedbank.com


Bayerische Landesbank


Harris Nesbitt Financing, Inc.


Mizuho Corporate Bank, Ltd.


Wachovia Bank, National Association


LaSalle Bank, National Association


Tiffany Cozzolino
National City Bank of the Midwest
2021 Spring Road, Suite 600
Oak Brook, IL  60523
Phone:  (630) 954-3189
Fax:  (630) 954-5570
tiffany.cozzolino@nationalcity.com


The Northern Trust Company


Union Bank of California, N.A.




--------------------------------------------------------------------------------



Exhibit 2.2
FORM OF NOTICE OF BORROWING
TO:
Citibank, N.A.

Attn:
Bank Loan Syndications

 
Two Penns Way

 
New Castle, Delaware 19720

Phone:
(302) 894-6059

Fax:
(212) 994-0961

   
RE:
Five Year Credit Agreement dated as of June 2, 2005 among Wisconsin Public
Service Corporation (the "Borrower"), Citibank, N.A., as Agent, the agents party
thereto and the Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the "Credit Agreement")

DATE:  _________
, ____



4.  
This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement.  All capitalized terms used herein unless otherwise defined shall
have the meanings set forth in the Credit Agreement.

 
5.  
Please be advised that the Borrower is requesting a Revolving Loan in the amount
of $_____________ to be funded on ___________, ____ at the interest rate option
set forth in paragraph 3 below.

 
6.  
The interest rate option applicable to the requested Revolving Loan shall be
equal to:

 
1. the Base Rate
 
2. the Adjusted Eurodollar Rate for an Interest Period of:
 
__________ one month
__________ two months
__________ three months
__________ six months


7.  
On the date of the requested Revolving Loan, immediately after giving effect to
the funding and the application thereof, the aggregate amount of Revolving Loans
plus Swing Line Loans plus all Letter of Credit Obligations outstanding will be
$__________, which is less than or equal to the Revolving Loan Commitment.

 
8.  
On and as of the date of the requested Revolving Loan, immediately after giving
effect to the funding and the application thereof, the representations and
warranties made by the Borrower in any Credit Document (excluding those
contained in Sections 6.7 and 6.10 of

 


--------------------------------------------------------------------------------



 
the Credit Agreement) are true and correct in all material respects except to
the extent they expressly relate to an earlier date.

 
9.  
No Default or Event of Default exists or is continuing or will be caused by
giving effect to this Notice of Borrowing.

 
WISCONSIN PUBLIC SERVICE CORPORATION






By:                                                                                                                                            
Name:
Title:




--------------------------------------------------------------------------------



Exhibit 2.4
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
TO:
Citibank, N.A.

Attn:
Bank Loan Syndications

 
Two Penns Way

 
New Castle, Delaware 19720

Phone:
(302) 894-6059

Fax:
(212) 994-0961

   
RE:
Five Year Credit Agreement entered into as of June 2, 2005, among Wisconsin
Public Service Corporation (the "Borrower"), Citibank, N.A., as Agent, the
agents party thereto and the Lenders party thereto (as the same may be amended,
modified, extended or restated from time to time, the "Credit Agreement")

DATE:
__________, ____

 
_____________________________________________________________________


1.  
This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement.  All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

 
2.  
Please be advised that the Borrower is requesting that a portion of the current
outstanding Revolving Loans, in the amount of $___________, be continued or
converted at the interest rate option set forth in paragraph 3 below.

 
3.  
The interest rate option applicable to the continuation or conversion of all or
part of the existing Revolving Loans shall be equal to:

 
1. the Base Rate
 
2. the Adjusted Eurodollar Rate for an Interest Period of
 
______ one month
______ two months
______ three months
______ six months


4.  
Subsequent to the continuation or conversion of the Revolving Loans, as
requested herein, the aggregate amount of Revolving Loans plus Swing Line Loans
plus all Letter of Credit Obligations outstanding will be $___, which is less
than or equal to the Revolving Loan Commitment.

 
5.  
No Default or Event of Default has occurred and is continuing or would be caused
by giving effect to this Notice of Continuation Conversion.

 


--------------------------------------------------------------------------------



WISCONSIN PUBLIC SERVICE CORPORATION




By:                                                                                                                                            
Name:
Title:




--------------------------------------------------------------------------------



Exhibit 2.7
to
Five Year Credit Agreement
 
FORM OF REVOLVING LOAN NOTE
 
June 2, 2005
 
FOR VALUE RECEIVED, WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin
corporation (the "Borrower"), hereby promises to pay to the order of ___________
(the "Lender"), at the office of Citibank, N.A. (the "Agent") as set forth in
that certain Five Year Credit Agreement dated as of June 2, 2005, among the
Borrower, the Lenders named therein and Citibank, N.A., as Agent (as the same
may be amended, modified, extended or restated from time to time, the "Credit
Agreement"), or at such other place or places as the holder of this Revolving
Loan Note may designate, the aggregate principal amount of all advances made by
the Lender as Revolving Loans (and not otherwise repaid), in Dollars and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each Revolving Loan made by the Lender, at such office, in like money and funds,
for the period commencing on the date of each Revolving Loan until each
Revolving Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
 
This Note is one of the Revolving Loan Notes referred to in the Credit Agreement
and evidences Revolving Loans made by the Lender thereunder.  The Lender shall
be entitled to the benefits of the Credit Agreement.  Capitalized terms used in
this Revolving Loan Note have the respective meanings assigned to them in the
Credit Agreement and the terms and conditions of the Credit Agreement are
expressly incorporated herein and made a part hereof.
 
The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Revolving Loan Note upon the occurrence of
certain events (and for payment of collection costs in connection therewith) and
for prepayments of Revolving Loans upon the terms and conditions specified
therein.  In the event this Revolving Loan Note is not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, all costs of collection, including reasonable attorney
fees.
 
Except as permitted by Section 11.3(b) of the Credit Agreement, this Revolving
Loan Note may not be assigned by the Lender to any other Person.
 
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the Agent
and the Lender on its books; provided that the failure of the Agent or the
Lender to make any such recordation shall not affect the obligations of the
Borrower to make a payment when due of any amount owing hereunder or under this
Revolving Loan Note in respect of the Revolving Loans to be evidenced by this
Revolving Loan Note, and each such recordation shall be prima facie evidence of
the obligations owing under this Revolving Loan Note absent manifest error.


--------------------------------------------------------------------------------



THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be
executed as of the date first above written.
 
WISCONSIN PUBLIC SERVICE CORPORATION




By:                                                                                                                                            
Name:
Title:


--------------------------------------------------------------------------------



Exhibit 7.1(c)
FORM OF OFFICER'S CERTIFICATE
 
TO:
Citibank, N.A.

Attn:
Bank Loan Syndications

 
Two Penns Way

 
New Castle, Delaware 19720

Phone:
(302) 894-6059

Fax:
(212) 994-0961



RE:
Five Year Credit Agreement dated as of June 2, 2005 among Wisconsin Public
Service Corporation (the "Borrower"), Citibank, N.A., as Agent, the agents party
thereto and the Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the "Credit Agreement")

DATE:
_________, ___

 
_____________________________________________________________________________________


Pursuant to the terms of the Credit Agreement, I, _________________________
[Chief Financial Officer/Treasurer/Secretary/Assistant Treasurer] of WISCONSIN
PUBLIC SERVICE CORPORATION hereby certify that, as of the fiscal quarter ending
____________, ____, the statements below are accurate and complete in all
respects (all capitalized terms used below shall have the meanings set forth in
the Credit Agreement):
 
3. Attached hereto as Schedule I are (x) calculations (calculated as of the date
of the financial statements referred to in paragraph C. below) demonstrating
compliance by the Borrower with the financial covenant contained in Section 7.2
of the Credit Agreement and (y) Borrower's Credit ratings as of the date hereof.
 
4. No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.
 
5. The quarterly/annual financial statements for the fiscal quarter/year ended
___________ which accompany this certificate fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP, subject to changes resulting from normal
year-end audit adjustments.
 
WISCONSIN PUBLIC SERVICE CORPORATION


By:                                                                                                                                            
[Chief Financial Officer/Treasurer/Secretary
Assistant Treasurer]


--------------------------------------------------------------------------------



Schedule 1 to
Exhibit 7.1(c) to
Credit Agreement
Maximum Leverage Ratio
(a)  
Total Funded Debt                                       
$                                

 
(b)  
Net Worth                                                      
$                                

 
(c)  
Capitalization (Line 1 + Line 2)                  
$                                

 
(d)  
Total Funded Debt to Capitalization Ratio: 1.00

 
 
(Line 1/Line 3)

 
Maximum Permitted Total Funded
Debt to Capitalization Ratio:     65: 1.0
 
Borrower's Credit Ratings:
S&P  ___________________                                         
Moody's _________________                                          


--------------------------------------------------------------------------------



Exhibit 11.3
 
FORM OF ASSIGNMENT AGREEMENT
 
Reference is made to that certain Five Year Credit Agreement, dated as of June
2, 2005, among WISCONSIN PUBLIC SERVICE CORPORATION (the "Borrower"), the agents
party thereto, the Lenders party thereto and Citibank, N.A., as Agent for the
Lenders (as the same may be amended, modified, extended or restated from time to
time, the "Credit Agreement").  Capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement.
 
1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation and warranty except as expressly set forth herein, and
the Assignee hereby purchases and assumes from the Assignor, without recourse
and without representation and warranty except as expressly set forth herein,
the interests set forth below (the "Assigned Interest") in the Assignor's rights
and obligations under the Credit Agreement, including, without limitation, the
interests set forth below in the Commitment Percentage of the Assignor on the
Effective Date (as defined below) and the Loans owing to the Assignor in
connection with the Assigned Interest which are outstanding on the Effective
Date.  The purchase of the Assigned Interest shall be at par (unless otherwise
agreed to by the Assignor and the Assignee) and periodic payments made with
respect to the Assigned Interest which (a) accrued prior to the Effective Date
shall be remitted to the Assignor and (b) accrue from and after the Effective
Date shall be remitted to the Assignee.
 
2. The Assignor (a) represents and warrants to the Assignee that it is the legal
and beneficial owner of the Assigned Interest and that the Assigned Interest has
not previously been transferred or encumbered and is free and clear of any
adverse claim created by the Assignor; (b) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any other instrument or document furnished pursuant
thereto; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Documents
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note held by the Assignor and requests that the Agent exchange such Note for
a new Note payable to the order of the Assignee in an amount equal to the
Revolving Loan Commitment assumed by the Assignee pursuant hereto and to the
Assignor in an amount equal to the Revolving Loan Commitment retained by the
Assignor, if any, as specified herein.
 
3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (b) agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (c)
confirms that it is an
 

1

--------------------------------------------------------------------------------



Eligible Assignee; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (e) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender,
and (f) attaches any U.S. Internal Revenue Service or other forms required under
Section 4.4.
 
4. Following the execution of this Assignment, it will be delivered to the
Agent, together with the transfer fee required pursuant to Section 11.3(b) of
the Credit Agreement, for acceptance and recording by the Agent.  The effective
date for this Assignment (the "Effective Date") shall be the date of acceptance
hereof by the Agent and the Borrower, as applicable, unless otherwise specified
herein.
 
5. Upon the consent of the Borrower and the Agent, as applicable, as of the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment, have the rights and obligations of a
Lender thereunder and (b) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement.
 
6. This Assignment shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
7. This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
8. Terms of Assignment
 
1.  Legal Name of
Assignor:                                                                                                                                                                                       
 
2.  Legal Name of
Assignee:                                                                                                                 
 
3.  Effective Date of
Assignment:                                                                                                                                    
 
4.  Commitment Percentage Assigned:    _____________%
 
5. Total Revolving Loans outstanding
        as of Effective Date                             
$___________________________
 
6. Principal Amount of Revolving
   Loans assigned on Effective Date
(the amount set forth in (e)
multiplied by the percentage set
forth in (d))                                                           
$___________________________
 
7.  Revolving Loan Commitment                 $___________________________
 

2

--------------------------------------------------------------------------------



8. Principal Amount of Revolving
Loan Commitment assigned on
Effective Date (the amount set
forth in (g) multiplied by the
percentage set forth in (d))                                 
$____________________________


The terms set forth above
are hereby agreed to:
______________________, as Assignor
 
By:

 
Name:

 
Title:

 
_______________________, as Assignee



By:

 
Name:

 
Title:



CONSENTED TO (if applicable):


WISCONSIN PUBLIC SERVICE CORPORATION


By:                                                                                                                                            
Name:
Title:




CITIBANK, N.A.,
as Agent




By:                                                                                                                                            
Name:
Title:





3

--------------------------------------------------------------------------------


